Exhibit 10.1

 

CO-BRAND AND PRIVATE LABEL CONSUMER

CREDIT CARD PROGRAM AGREEMENT

 

 

between

 

 

 

AT HOME STORES LLC

 

 

 

and

 

 

 

SYNCHRONY BANK

 

 

 

 

 

 

 

DATED AS OF

 

September 7, 2016

 

 

 

In this document, “[***]” indicates that confidential materials have been
redacted from this document and filed separately with the Securities and
Exchange Commission. 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

ARTICLE 1 PROGRAM ESTABLISHMENT AND RESPONSIBILITIES


1 

1.1 

Establishment of the Program.


1 

1.2 

Bank’s Responsibilities


1 

1.3 

Company’s Responsibilities


2 

1.4 

Network Rules.


4 

 

 

ARTICLE 2 SETTLEMENT AND PAYMENT TERMS


5 

2.1 

Settlement Procedures.


5 

2.2 

Promotional Financing Plan Terms.


5 

2.3 

Outside Interchange Fees.


7 

2.4 

General Payment Terms


7 

2.5 

In-Store Payments


7 

 

 

ARTICLE 3 COMPENSATION


8 

3.1 

Program Economics


8 

3.2 

Allocation of Program Expenses


8 

 

 

ARTICLE 4 RELATIONSHIP MANAGEMENT AND PROGRAM MARKETING


8 

4.1 

Program Managers and Other Designated Bank Employees.


8 

4.2 

Management Committee.


9 

4.3 

Annual Marketing Plans


11 

4.4 

Marketing Funds; Launch Fund.


11 

4.5 

Responsibility of Company to Promote the Program


12 

4.6 

Rewards Program.


13 

4.7 

Cross-Selling


14 

 

 

ARTICLE 5 PROGRAM ADMINISTRATION


14 

5.1 

Ownership of Accounts


14 

5.2 

Cardholder Terms


15 

5.3 

Credit Criteria.


15 

5.4 

Operating Procedures


15 

5.5 

Inserts, Onserts and Billing Statement Messages.


16 

5.6 

Third Party Participation


17 

5.7 

Taxes.


17 

5.8 

Use of Names and Marks.


18 

5.9 

Securitization


19 

5.10 

Extended Warranties; Gift Certificates; Stored Value Cards


20 

5.11 

Audit and Compliance.


20 

5.12 

Reserved.


23 

5.13 

Application Channels


23 

5.14 

Systems


23 

5.15 

Form Factors and Account Functionality


23 

i

--------------------------------------------------------------------------------

 



ARTICLE 6 EXCLUSIVITY


24 

6.1 

Exclusivity.


24 

 

 

ARTICLE 7 CUSTOMER SERVICE, SERVICE LEVEL STANDARDS AND REPORTS


26 

7.1 

Customer Service


26 

7.2 

Service Level Standards


26 

7.3 

Periodic Program Reports; Analytics.


26 

7.4 

Company Financial Reports.


27 

7.5 

Disaster Recovery Plan


28 

 

 

ARTICLE 8 CHARGEBACKS


28 

8.1 

Chargeback Rights


28 

8.2 

Non-Company Purchase Chargebacks


29 

8.3 

Settlement of Claims


29 

8.4 

Delivery of Materials Regarding Chargebacks


29 

 

 

ARTICLE 9 TERM AND TERMINATION


29 

9.1 

Program Term


29 

9.2 

Termination of Agreement


29 

9.3 

Termination of Agreement by Company.


30 

9.4 

Termination of Agreement by Bank


31 

 

 

ARTICLE 10 EFFECTS OF TERMINATION


33 

10.1 

General Effects.


33 

10.2 

Purchase Option.


33 

10.3 

Rights Upon Termination.


38 

 

 

ARTICLE 11 REPRESENTATIONS AND WARRANTIES


39 

11.1 

Representations and Warranties


39 

 

 

ARTICLE 12 INDEMNIFICATION


40 

12.1 

Indemnification by Bank


40 

12.2 

Indemnification by Company


40 

12.3 

Advertising Indemnity


41 

12.4 

Indemnification Procedures.


41 

 

 

ARTICLE 13 USE OF INFORMATION


42 

13.1 

Ownership and Use of Cardholder Information


42 

13.2 

Use and Disclosure of the Cardholder Information and Company Customer
Information.


42 

13.3 

Confidentiality.


45 

13.4 

Privacy.


45 

 

 

ARTICLE 14 MISCELLANEOUS


47 

14.1 

Assignment; Delegation; Binding Effect


47 

ii

--------------------------------------------------------------------------------

 



14.2 

Intellectual Property


47 

14.3 

Governing Law; Waiver of Jury Trial


47 

14.4 

No Third Party Beneficiaries


47 

14.5 

Relationship of the Parties


47 

14.6 

Notices


48 

14.7 

Nonwaiver; Remedies Cumulative; Severability


48 

14.8 

Damages Waiver


48 

14.9 

Entire Agreement; Amendments


49 

14.10 

Executive Escalation; Dispute Resolution


49 

14.11 

Further Assurances


50 

14.12 

Survival


50 

14.13 

Obligations Subject to Law


50 

14.14 

Internet Gambling


50 

14.15 

Bankruptcy Costs


51 

14.16 

Multiple Counterparts


51 

 

List of Appendices AND Schedules

 

 

Appendix A

Definitions and Construction

Schedule 1.1

Competitive Retailers

Schedule 2.2

Promotional Financing Plans

Schedule 3.1

Program Economics

Schedule 4.4

Permitted Uses of Joint Marketing Fund and Launch Fund

Schedule 4.7

Approved Cross-Sell Offerings

Schedule 5.2(a)

Key Initial Cardholder Terms

Schedule 5.11

Pre-Approval Process

Schedule 7.2

Service Level Standards

Schedule 7.3

Periodic Program Reports

Schedule 8.1(e)

Presentment Warranties

Schedule 10.2(c)

RFP Data

Schedule 10.2(d)

Assumptions for Determination of Fair Market Value

Schedule 13.2(a)

Cardholder Authorized Data

 

 



iii

--------------------------------------------------------------------------------

 



CO-BRAND AND PRIVATE LABEL CONSUMER

CREDIT CARD PROGRAM AGREEMENT

 

This Co-Brand and Private Label Consumer Credit Card Program Agreement (this
“Agreement”) is made as of September 7, 2016 (the “Effective Date”), between At
Home Stores LLC, a Delaware limited liability company, with its principal place
of business at 1600 East Plano Parkway, Plano, Texas 75074 (“Company”), and
Synchrony Bank, with its principal place of business at 170 Election Road, Suite
125, Draper, Utah 84020 (“Bank”).  Certain capitalized terms used in this
Agreement are defined in the attached Appendix A.

WHEREAS, Company sells home furnishings at retail.

WHEREAS, among other things, Bank establishes programs to extend credit to
consumers for the purchase of products from various merchants.

WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which Bank will provide a co-brand bankcard and a private label credit card
program to approved consumer customers of Company.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Company and Bank agree as follows:

ARTICLE 1PROGRAM ESTABLISHMENT AND RESPONSIBILITIES

1.1Establishment of the Program.

(a)      Bank and Company are entering into this Agreement to establish a
private label revolving consumer credit card program (“PLCC Program”) and a
co-branded revolving consumer credit card program (“Co-Brand Program”) for the
purpose of broadening and deepening Company’s relationship with customers who
become Cardholders.  The PLCC Program and Co-Brand Program will be made
available to approved consumers in the United States and its territories for the
financing of purchases of products and services through the Company Sales
Channels and, in the case of the Co-Brand Program, from other retailers at
Non-Company Locations, all in accordance with the terms of this Agreement.  The
PLCC Program and Co-Brand Program are collectively referred to as the “Program.”

(b)      The Program is intended to be used by Cardholders for purchases made
primarily for personal, family or household use and Bank and Company do not
intend for credit to be extended under the Program for purchases made primarily
for commercial or business purposes.

(c)      The parties will use commercially reasonable efforts to cause the
Program launch to occur by [***], or such other date as the parties may agree in
writing (the “Program Commencement Date”); provided that if such date is not the
beginning of a calendar month, then the Program Commencement Date will be deemed
to be the beginning of the first full calendar month after such date.

1.2Bank’s Responsibilities.  During the Term of this Agreement, Bank’s
responsibilities in conducting the Program include the following:

(a)      Extend consumer credit to approved customers of Company in accordance
with this Agreement, the Cardholder Agreements, and the Account terms
established by Bank as provided for in Section 5.2.

(b)      Work with Company in accordance with Section 5.8 to develop Credit
Cards and other

1

--------------------------------------------------------------------------------

 



Company-branded Program Materials that meet Bank’s specifications.

(c)      Produce and distribute to each Cardholder the applicable Cardholder
Agreement, Credit Card and Credit Card carrier, and produce and deliver to
Company at a central location, Application brochures (if any) and any Account
opening documents.  The parties will work together in good faith to limit the
use of paper Applications to the extent reasonably practicable within Store
Locations.

(d)      Establish and modify from time to time in accordance with Section 5.3
the credit criteria and risk management policies used to (i) evaluate
Applications for Accounts, (ii) manage and collect Accounts, and (iii) assign
and modify credit lines.

(e)      Prepare and deliver customized, branded periodic billing statements.

(f)      Provide toll free numbers for customer and store inquiries and respond
to Cardholder service and billing inquiries and disputes.

(g)      Without limiting the provisions of Sections 7.1 or 7.2, provide all
necessary servicing for Accounts, including receiving and posting payments,
collecting Accounts, and taking all further actions Bank deems necessary or
appropriate in connection with Account administration.

(h)      Ensure that all Cardholder Agreements, billing statements and
solicitations conducted by Bank, and all of Bank’s activities in originating,
servicing and administering Accounts, comply with Applicable Law.

(i)      Maintain and operate the Bank Website in connection with the Program.

(j)      Provide at least [***] prior written notice to Company, or such shorter
notice as is reasonable under the circumstances, of [***]; provided, that,
without limiting Company’s indemnification rights under Section 12.1, any
failure by Bank to provide such notice shall not be deemed a breach or default
by Bank hereunder for purposes of Section 9.2.

(k)      Provide training to selected Company personnel (in accordance with
Bank’s best practices) to allow Company, in turn, to provide training with
respect to the Program to Company’s training and support staff.

1.3Company’s Responsibilities.  During the Term of this Agreement, Company’s
responsibilities in conducting the





2

--------------------------------------------------------------------------------

 



Program include the following:

(a)      In consultation with Bank, provide to Bank design elements meeting
Bank’s specifications for use in producing Credit Cards and other
Company-branded Program Materials.

(b)      Accept Credit Cards for customer purchases from Company at all Company
Sales Channels. 

(c)      Train its personnel to properly fulfill Company’s responsibilities
under the Program based on training provided by Bank.

(d)      Perform its responsibilities under this Agreement and the Program
(including as communicated by Bank pursuant to Section 1.2(j)), and conduct its
activities as a retailer, including its policies, products, business, point of
sale and sales practices (through all Company Sales Channels), and advertising,
in all cases in compliance with Applicable Law.  Notwithstanding the foregoing
or anything else in this Agreement to the contrary, Company will have no
obligation under this Agreement to comply with Applicable Law and no liability
hereunder for a failure to comply with Applicable Law in either case with
respect to (x) the offering, originating, servicing or maintenance of Credit
Cards or Accounts, or (y) the offering and presentation of Deferred Interest
Promotion Plans at the point of sale (but specifically excluding Company’s
advertising of Deferred Interest Promotion Plans, including all
Company-Generated Materials, which shall be governed by Sections 5.11(f) and
12.3 and Schedule 5.11) or the servicing or maintenance of Deferred Interest
Promotion Plans, if Bank has not (i) advised Company in writing of such
compliance obligation, or (ii) included such obligation in the Operating
Procedures, unless Company otherwise has actual knowledge of such requirement of
Applicable Law.  The foregoing specifically excludes, and Company shall remain
responsible for compliance with, Applicable Law applicable to any in-store
operations of Company applicable to Company’s acceptance of credit cards for
payment generally, the maintenance and security of Cardholder Information in the
possession or control of Company or its service providers, and the offering of
the Cardholder Loyalty Program (to the extent of Company’s obligations in
connection therewith as set forth in Section 4.6).

(e)      Provide the relevant Bank-provided disclosures (i) to each in-person
applicant before transmitting such applicant’s Application information to Bank,
and (ii) to each Cardholder in connection with promotional credit transactions.

(f)      Cooperate in the resolution of any Cardholder disputes; respond within
15 Business Days to any dispute forwarded to Company from Bank; and forward to
Bank promptly after receipt by Company copies of any communication relating to
an Account received from any person.

(g)      Maintain a commercially reasonable policy for the exchange, return, and
adjustment of products and services that is adequately communicated to customers
and is in accordance with Applicable Law; notify Bank in advance of (if
practicable), but in any event within 30 days after, any change in such return
policy following the Effective Date; provide a credit to the applicable Account
upon the exchange or return of a good or service financed on





3

--------------------------------------------------------------------------------

 



such Account (but do not credit an Account in any case where the purchased good
or service was not originally financed on an Account); and, include the
resulting credit in the next transmission of Charge Transaction Data to Bank
(but in no event more than one Business Day after the credit was issued).

(h)      Retain copies, in electronic or other retrievable format that complies
with Applicable Law, of all charge slips, credit slips, and related documents
for at least 25 months (or such longer period as may be required by Applicable
Law); except as otherwise provided for herein in connection with disputes or
chargebacks, provide copies of any of the foregoing to Bank within 20 days after
Bank’s reasonable request; and, in consultation with Bank, produce and use
charge slips and credit slips which are able to be captured and reproduced
electronically via signature capture technology or other methods.

(i)      Not discriminate against any Cardholder or any person with respect to
any Application or Account transaction; not charge any credit surcharge,
application, processing or other fee in connection with any Application or
Account transaction. 

(j)      Only submit Charge Transaction Data in respect of products or services
reasonably related to the types of products or services offered for sale by
Company at Company Sales Channels as of the Effective Date (or as otherwise
permitted hereunder).

1.4Network Rules.

(a)      Company has selected the initial Network for the Co-Brand Program,
which is MasterCard, and represents to Bank that the agreement between such
Network and Company has a term that is coextensive with the Term of this
Agreement (including any Wind Down Period). Any such agreement between Company
and the Network will not require or include any reimbursement obligations from
Bank to such Network or otherwise alter Bank’s economic relationship with such
Network.  Company will not change the Network during the Term unless the Network
is in breach of any such agreement between such Network and Company.  If Company
exercises its right to change the Network pursuant to the foregoing sentence,
(i) Company will bear [***] in connection with the change, including all of
Bank’s [***]; (ii) Company will reimburse Bank for, [***]; and (iii) if the
parties hereto have so agreed, they will implement any [***] to the Program
[***] the parties have determined are appropriate. The subsequent Network (as
permitted herein) will be [***] unless otherwise agreed in writing by Bank.

(b)      Company and Bank agree that all Co-Brand Credit Cards will be
Network-branded cards and that the Co-Brand Program will be operated in
accordance with the Network Rules.  If compliance with this Agreement would
directly conflict with the Network Rules and the conflicting provision has not
been resolved between Bank and the Network, this Agreement will be deemed
modified to the extent necessary to comply with such directly conflicting
Network Rules.  In the event of any such modification, the modified terms of
this Agreement will preserve, to the extent practicable, the rights and
obligations of the parties as contemplated by this Agreement.  If either party
becomes aware of any material inconsistency between the Network Rules and this
Agreement, such party will timely advise the other party of any such
inconsistency.





4

--------------------------------------------------------------------------------

 



ARTICLE 2SETTLEMENT AND PAYMENT TERMS

2.1Settlement Procedures.

(a)      Company will transmit Charge Transaction Data in respect of Purchases
to Bank each Business Day and in accordance with the Operating Procedures.  If
Charge Transaction Data is received by Bank’s processing center before 6:00 a.m.
(Eastern) on any Business Day, Bank will process the Charge Transaction Data and
initiate payment on the same Business Day.  If the Charge Transaction Data is
received after 6:00 a.m. (Eastern) on any Business Day, or at any time on a day
other than a Business Day, Bank will process the Charge Transaction Data and
initiate payment on the following Business Day. 

(b)      Subject to Bank’s rights under Section 10.2(a) and Section 2.1(d), Bank
will, upon receipt, verification and processing of Charge Transaction Data
during the Term, remit to Company’s designated account in respect of such Charge
Transaction Data, an amount equal to (i) the total charges identified in such
Charge Transaction Data less (ii) the sum of (A) the total amount of any credits
included in such Charge Transaction Data; (B) any amounts charged back to
Company pursuant to Article 8; and (C) at Bank’s option, any other amounts then
owed by Company to Bank, including Merchant Discount Fees.  Bank will not be
obligated to fund any Charge Transaction Data submitted by Company more than 30
days after the date of the applicable purchase transaction.  Bank will transfer
funds payable to Company under this Agreement via wire transfer to an account
maintained in the name of Company pursuant to written instructions delivered to
Bank by Company.

(c)      All Non-Company Purchases will be settled through the Network system.  

(d)      Bank will have all of the rights and remedies to which it is entitled
to exercise the rights of set-off and recoupment with respect to Company’s
obligation to pay Bank any amounts due to it under this Agreement, including
chargebacks, notwithstanding that Company may have filed for bankruptcy
protection.  Company expressly acknowledges that all payment rights between the
parties under this Agreement, including Bank’s duty to settle with Company for
Charge Transaction Data pursuant to this Section 2.1, and Bank’s right to
chargeback to Company under Section 8.1, will be deemed to be a “single
integrated transaction” for purposes of determining Bank’s right of
recoupment.  Nothing in this Section is intended to limit either Bank’s or
Company’s common law right of set-off.

2.2Promotional Financing Plan Terms.

(a)      Merchant Discount Fees.  Company will pay to Bank the Merchant Discount
Fees applicable to each submission to Bank of Charge Transaction Data which
includes a PLCC Purchase or a Co-Brand Purchase to which a Merchant Discount
Rate applies.  In such case, the Merchant Discount Fees will be an amount equal
to the product of (a) the applicable Merchant Discount Rate, and (b) the amount
of the charge subject to the applicable credit-based promotion.

(b)      Merchant Discount Rates.  





5

--------------------------------------------------------------------------------

 



(i)      The promotional financing terms and corresponding Merchant Discount
Rates available under the Program as of the Program Commencement Date are as set
forth on Schedule 2.2.

(ii)      Subject to the provisions of Section 2.2(c), Bank agrees not to alter
the Merchant Discount Rates on Schedule 2.2;  provided,  however, Bank may
modify, terminate, or replace one or more credit-based promotions due to changes
in Applicable Law.

(iii)      If Bank and Company agree to offer any additional credit‑based
promotions not included on Schedule 2.2, Bank will establish in writing, with
acknowledgment by Company, the Merchant Discount Rate applicable to the
calculation of the Merchant Discount Fees payable by Company for qualifying
purchases, as well as such other terms and conditions as the parties agree.

(c)      Merchant Discount Rate Adjustor.  Bank will have the right to adjust
the Merchant Discount Rates in accordance with this Section 2.2 (x) [***], and
(y) [***].  Any Revised Merchant Discount Rate resulting therefrom will become
effective beginning on the applicable Revised Merchant Discount Rate Effective
Date and will continue thereafter until another Revised Merchant Discount Rate
is implemented in accordance with the terms hereof.  Bank will provide written
notice to Company of any change to the Merchant Discount Rate at least 30 days
prior to each Revised Merchant Discount Rate Effective Date.  Any recalculation
of the Revised Merchant Discount Rate will follow the following steps:

(i)Step 1.  Bank will first determine, as of the relevant Measurement Date,
[***] for each credit-based promotion then offered.

(ii)Step 2.  Bank will then make the following comparisons for each credit-based
promotion:

(A)Compare [***] and determine the total basis point increase or decrease in
such [***];

(B)Compare the [***] and determine the total basis point increase or decrease
[***];

(C)Compare the [***] and determine the total basis point increase or decrease
[***];

(D)Compare the [***] and determine the total basis point increase or decrease in
such [***]; and

(E)Compare the [***] and determine the total basis point increase or decrease in
such [***].

(iii)Step 3.  Bank will then [***] as of such Measurement Date to equivalent
Merchant Discount Rate basis points (each, a “Merchant Discount Rate
Equivalent”) as follows:





6

--------------------------------------------------------------------------------

 



[***]

(iv)Step 4.  [***]

(v)Step 5.  Bank will then compute the Revised Merchant Discount Rate as of such
Measurement Date as follows:

[***]

(d)      Deferred Interest Promotion Plans.  Unless the parties otherwise agree
in writing, Bank shall offer Deferred Interest Promotion Plans; provided that
Bank shall not be obligated to offer any Deferred Interest Promotion Plans if
there is a Change in Law prohibiting or materially limiting Bank’s ability to
offer such Deferred Interest Promotion Plans.  In that case, Bank and Company
will negotiate in good faith for [***] to agree upon alternative promotional
credit offerings to include in the Program.  If Bank and Company are unable to
reach an agreement, and if other financial institutions similarly situated to
Bank (i.e., that are regulated by the same governmental authorities) are still
able to offer Deferred Interest Promotion Plans, Company will have a right to,
notwithstanding anything to the contrary in Section 6.1, engage a third-party to
provide Deferred Interest Promotion Plans.  For the avoidance of doubt, while
the expectation of the parties is that Deferred Interest Promotion Plans will be
periodically offered, the use of any Deferred Interest Promotion Plan at any
given time will be at Company’s discretion.

2.3Outside Interchange Fees.

(a)      To the extent the Outside Interchange Fees increase to more than [***],
then Bank shall [***].

(b)      To the extent the Outside Interchange Fees decrease to less than [***],
Company and Bank will negotiate in good faith for [***] to agree to terms to
offset the financial impact to Bank under the Program attributable to such
Material Outside Interchange Fee Decrease. If Company and Bank are not able to
agree to a change in terms to offset the financial impact to Bank under the
Program attributable to such Material Outside Interchange Fee Decrease within
such [***], Bank may [***].

2.4General Payment Terms.  Unless otherwise provided for elsewhere in this
Agreement, any amounts payable by one party to the other under this Agreement
but not settled in accordance with Section 2.1(b) above will be due when
invoiced and will be paid in immediately available funds within 30 days after
the date of such invoice.  Unless the parties otherwise agree, a party will
transfer funds payable to the other under this Article 2 via wire transfer to a
deposit account maintained in the receiving party’s name pursuant to written
instructions delivered by the receiving party.

2.5In-Store Payments.  Company will not accept any payment on an Account.
Company will make available to Cardholders at all Store Locations (and at such
other locations or venues at or through which





7

--------------------------------------------------------------------------------

 



Cardholders may seek information about the Program) the address to be used for
making payments on Accounts directly to Bank. Notwithstanding the foregoing, if
Company inadvertently receives any payment on an Account, Company agrees that it
will receive and hold such payment in trust for Bank and will promptly (but not
later than three Business Days after receipt thereof) deliver such payment to
Bank in the form received together with such endorsements or other documents of
assignment as may be necessary to permit Bank to receive the benefit thereof to
the same extent as if payment had been made directly to Bank.

ARTICLE 3COMPENSATION

3.1Program Economics.  The compensation payable by Bank to Company or Company to
Bank, as the case may be, in connection with the Program will be as set forth in
Schedule 3.1.

3.2Allocation of Program Expenses.  Unless otherwise specifically provided in
this Agreement, each party will be responsible for all costs and expenses
incurred by it in connection with complying with its responsibilities under this
Agreement.

ARTICLE 4RELATIONSHIP MANAGEMENT AND PROGRAM MARKETING

4.1Program Managers and Other Designated Bank Employees.

(a)      Promptly following the Effective Date:  (i) Bank will dedicate an
individual responsible for the day-to-day management and administration of the
relationship between Company and Bank with respect to the Program (“Bank Program
Manager”) and (ii) Company will designate an individual responsible for the
day-to-day management and administration of the relationship between Company and
Bank with respect to the Program (“Company Program Manager”). Company may
interview and consult with Bank regarding the selection of the Bank Program
Manager, and Bank will reasonably consider Company’s input with respect to any
candidate.

(b)      Each Program Manager will have sufficient authority to facilitate
decision-making on behalf of his or her respective party and will have
sufficient knowledge and experience to effectively and efficiently perform his
or her responsibilities.  Each Program Manager will make available a sufficient
amount of his or her working time, attention, skill, and efforts necessary to
furthering the interests of the Program.  Either party may replace its Program
Manager at any time upon notice to the other party, so long as the replacement
Program Manager meets the foregoing qualifications.

(c)      In addition to the Bank Program Manager, Bank will also provide a
[***]. Bank will be responsible for the cost of the [***], including any travel
expenses.

(d)      Company shall not adopt, assume or otherwise become responsible for,
either primarily or as a successor employer, co-employer or joint employer, any
employee benefit plans or any assets or liabilities of any employee benefit
plans, arrangements





8

--------------------------------------------------------------------------------

 



commitments or policies currently or hereafter provided by Bank, relating to the
Bank Program Manager and the other persons described in Section 4.1(c),
including the members of the Program team, or otherwise.  If, and to the extent
that, Company is deemed by Applicable Law or otherwise to be liable primarily or
as a successor employer or co-employer or joint employer, for such purposes or
any other purposes, including any state or federal employment taxes, Bank shall
indemnify, defend and hold harmless Company, its Affiliates, and their
respective officers, employees, agents and directors from and against any and
all Damages that may result therefrom; provided, that Bank will have no such
obligation if Company’s actions or omissions directly result in Company being
deemed by Applicable Law or otherwise to be liable primarily or as a successor
employer or co-employer or joint employer of such persons.

4.2Management Committee.    

(a)      Promptly following the Effective Date, the parties will establish a
committee which will meet on a periodic basis in person or by conference call,
as mutually agreed but no less frequently than quarterly, to discuss the Program
(the “Management Committee”). The Management Committee will consist of six
members, with three members to be nominated by each of the parties.  Each party
may designate titles for its nominees at its option.  Decisions of the
Management Committee must be unanimous decisions, with Bank and Company each
having one vote. A quorum, consisting of at least one (1) member (or permitted
substitute or delegate) from each of Bank and Company, must be present to
transact business at any meeting.  If the Management Committee is unable to
agree on any matter requiring its approval, then no action will be taken,
subject to the escalation steps described in Section 14.10(a).

(b)      The Management Committee’s responsibilities will include:

(i)Reviewing and approving the Program operating plan (including an operating
budget), and reviewing the performance of the Program generally.

(ii)Reviewing and approving (other than with respect to elements required by
Applicable Law) the design of the Credit Cards and other Company-branded Program
Materials. 

(iii)Developing, reviewing and approving annual marketing initiatives, including
each annual Marketing Plan and, during each fiscal year of Company, (1)
assessing the need to modify, and (2) if agreed to, modifying the annual
Marketing Plan for such fiscal year of Company.

(iv)Reviewing and approving the initial Loyalty Program Incentive and material
amendments to the Cardholder Loyalty Program, except as set forth in Section
4.6.

(v)Reviewing (x) material changes to Program risk management policies and
procedures, including credit criteria, and (y) Bank’s forecast of any such
changes on key performance indicators.

(vi)At least once per Program Year, (x) reviewing features, terms and
conditions, capabilities and other aspects of Competitive Retailer credit card
programs to identify





9

--------------------------------------------------------------------------------

 



possible enhancements to the Program with a view toward maintaining the
Program’s competitiveness with the Competitive Retailer programs, (y) assessing
the cost of any such enhancements, and, (z) if determining an enhancement should
be incorporated into the program, arriving at a mutually agreeable allocation of
costs between the parties.

(vii)Reviewing and, if applicable, amending Credit Card product features,
benefits and positioning.

(viii)Reviewing and approving changes to the Operating Procedures, except as set
forth in Section 5.4.

(ix)Reviewing and approving the incorporation of new form factors or technology
into the Program, as well as designing and reviewing the testing of such items,
as appropriate.

(x)Reviewing and approving any ancillary product or service offerings in
addition to the Approved Cross-Sell Offerings, including the pricing and terms
and conditions of such offerings.

(xi)Establishing performance goals for the Program’s various marketing efforts,
including reviewing the effectiveness of the Marketing Plan.

(xii)Reviewing Program reports and assessing whether to modify the scope
thereof.

(xiii)Defining and overseeing any consumer research.

(c)      If any matter that requires unanimous approval of the voting Managing
Committee member of each of Bank and Company (an “Unapproved Matter”) remains
unresolved by senior executive officers of Company and Bank pursuant to the
escalation procedure in Section 14.10(a), the failure to agree shall constitute
a deadlock. In the event of a deadlock, the final decision shall rest with
Company in the case of Company Matters. If a deadlock should occur with respect
to a matter that is not a Company Matter, the matter shall be deemed rejected by
the Managing Committee.

(d)      Company Matters. In accordance with and subject to this Section 4.2,
Company shall have the ultimate decision making authority with respect to any
Unapproved Matters in respect of the following matters (the “Company Matters”):

(i)the look, feel, and marketing content and design (within Bank’s standard
design parameters, where applicable), and changes thereto, of Credit Cards,
Company-branded Program Materials, the Company Website, any Program-related
social media pages or “apps,” or other marketing communications to Cardholders
(except for content thereof that is dictated by Applicable Law) and collateral
aesthetics of any of the foregoing;

(ii)the usage of the Company Marketing Fund;





10

--------------------------------------------------------------------------------

 



(iii)any capital expenditures of Company and its Affiliates, including in
connection with any proposed changes to Company’s systems (whether resulting
from any change to Bank’s system or otherwise), subject to Section 5.4;

(iv)the design, implementation, modification or any changes to any terms of the
Cardholder Loyalty Program, subject to the provisions of Section 4.6;

(v)the administration of the Program in Company Marketing Channels, including
the determination of all marketing processes in Company Marketing Channels; and

(vi)marketing communications with the Cardholders (other than as required to
comply with Applicable Law); and

(vii)any changes to Company's privacy policies.

4.3Annual Marketing Plans.  Prior to the beginning of each fiscal year of
Company during the Term, the Management Committee will work in good faith to
formulate and mutually agree upon a plan for marketing and promoting the
Program, including activation and lifecycle promotions, for  such fiscal year of
Company (the “Marketing Plan”); provided, that (a) the Management Committee will
meet to discuss the Marketing Plan for the fiscal year of Company in which the
Program Commencement Date occurs promptly after the Effective Date and will
finalize such Marketing Plan within 60 days following the Effective Date, and
(b) such first Marketing Plan for the fiscal year of Company in which the
Program Commencement Date occurs will include provisions addressing Program
launch activities (including the issuance of Credit Cards) and the allocation of
the Launch Fund in connection therewith.  After the fiscal year of Company in
which the Program Commencement Date occurs, the Joint Marketing Committee will
approve each subsequent annual Marketing Plan no later than 60 days prior to the
beginning of each fiscal year of Company.  Other than the Marketing Plan for the
first fiscal year of Company in which the Program Commencement Date occurs, each
subsequent annual Marketing Plan will set forth in reasonable detail the manner
in which amounts in the Joint Marketing Fund will be expended, and which party
will be responsible for any expenditures in excess of the amounts in the
applicable marketing funds.  The parties recognize that the Marketing Plan may
need to be modified more frequently than annually, and will work together during
each fiscal year of Company to modify the Marketing Plan as appropriate.  The
parties may from time to time agree on additional specific marketing activities
for the Program.

4.4Marketing Funds; Launch Fund.

(a)      Bank will establish (by creation of a record maintained by Bank), fund
pursuant to Schedule 3.1, and administer a marketing fund (the “Joint Marketing
Fund”) to be used to execute marketing activities pursuant to the Marketing
Plan, or other activities as approved by the Management Committee, including
those set forth in Schedule 4.4.  The parties will use commercially reasonable
efforts to use the Joint Marketing Fund in accordance with the Marketing Plan
for the fiscal year of Company in which the funds are committed. Any amounts
previously allocated to the Joint Marketing Fund but not used by Bank as of the
end of any fiscal





11

--------------------------------------------------------------------------------

 



year of Company will [***]. Any amounts that remain unspent in the Joint
Marketing Fund as of the date of termination of this Agreement will be [***].

(b)      Bank will establish (by creation of a record maintained by Bank), fund
pursuant to Schedule 3.1, and administer a marketing fund (“Company Marketing
Fund”) for use by Company to market the Program.  Company will [***] for which
such funds will be used and such activities will be incorporated into the
applicable Marketing Plan, but [***].  Company will pay all marketing expenses
it incurs in connection with initiatives subject to Company Marketing Fund
reimbursement, and will be reimbursed by Bank pursuant to Section 4.4(e)
below.  Company will use reasonable efforts to use the Company Marketing Fund in
accordance with the Marketing Plan for the fiscal year of Company in which the
funds are committed.  Any amounts previously allocated to the Company Marketing
Fund but not used by Company as of the end of any Company fiscal year will
[***].  Any amounts that remain unspent in the Company Marketing Fund as of the
date of termination of this Agreement will be [***].

(c)      Bank will also establish (by creation of a record maintained by Bank),
fund pursuant to Schedule 3.1, and administer a Program launch fund (the “Launch
Fund”) to be used to fund activities relating to the establishment and launch of
the Program as approved by the parties, including those set forth in Schedule
4.4.  Any amounts previously allocated to the Launch Fund but not used by Bank
as of the date that is [***] will be [***]. 

(d)      Except as otherwise agreed by the parties, only direct, third-party
out-of-pocket costs of each party will be eligible for reimbursement from the
Launch Fund, the Joint Marketing Fund, and the Company Marketing Fund (i.e.
overhead and internal costs (e.g., internal marketing groups) will not be
eligible for reimbursement).

(e)      Prior to either party being reimbursed from the Joint Marketing Fund,
Company Marketing Fund or the Launch Fund, such party will submit to Bank (or,
in the case of a reimbursement request by Bank, develop and retain) a reasonably
detailed invoice of the expense for which such party seeks reimbursement and
Bank will remit payment to the extent of then available amounts in the
applicable fund.

4.5Responsibility of Company to Promote the Program.  Company will manage and
have primary decision-making authority over Program marketing in Company
Marketing Channels.  Without limiting Company’s obligations under the Marketing
Plan, Company will actively support and promote the Program by, among other
things:

(a)      encouraging through all Company Marketing Channels the establishment
and use of Accounts as the preferred method of payment for Company’s products
and services at all Store Locations, including at point-of-sale;

(b)      coordinating the execution of all marketing initiatives in Company
Marketing Channels;

(c)      providing and using customized store signage and marketing materials,
credit advertisements, promotional inserts and onserts, statement messages,
Company Website





12

--------------------------------------------------------------------------------

 



promotions, direct mail promotions, Application holders, take one Applications,
and other marketing materials promoting the Program;

(d)      maintaining a logo advertisement in a prominent position on the home
page of the Company Website which promotes the Program and contains an embedded
link (with no intermediate links) to a separate Company-hosted page of the
Company Website that contains details about the Program and a direct “apply”
link (with no intermediate links) to the Bank Website, subject to Bank’s prior
approval of the placement of such logo advertisement and Company-hosted page;
and

(e)      providing incentives and performance goals for Store Locations and
Company personnel with respect to the Program; provided that Company will not
implement or operate an employee incentive program that is related to the
Program unless such employee incentive program has been mutually agreed to by
the parties in writing.

4.6Rewards Program.    

(a)      Company will establish and maintain, and Bank will administer (unless
otherwise agreed by the parties), a Cardholder loyalty program connected to
Credit Card and Account use (the “Cardholder Loyalty Program”).  Company will
ensure at all times that (x) any value proposition offered under any existing
loyalty program of Company is offered to Cardholders and (y) the value
proposition offered under the Cardholder Loyalty Program serves as an additional
benefit to Cardholders, which benefit is not available absent the use of the
Credit Card.

(b)      Following the Effective Date, but prior to the Program Commencement
Date, the parties will work together in good faith to develop a value
proposition to Cardholders under the Cardholder Loyalty Program (the “Loyalty
Program Incentive”) and an acquisition incentive to Cardholders.  In furtherance
of the foregoing, the parties will create and implement a testing protocol to
assess the viability and Cardholder acceptance of different value propositions,
as well as the costs and benefits of the proposed Loyalty Program Incentive and
acquisition incentive and the projected impact on Program economics, and each
party will reasonably consider the results of such testing.  If the parties are
unable to agree upon the Loyalty Program Incentive following the requisite
testing, Company will determine the initial Loyalty Program Incentive and
acquisition incentive; provided that, unless otherwise agreed by Bank, the
Loyalty Program Incentive will not have a value to the Cardholder of [***], the
“LP Minimum Value”), the acquisition incentive will not have a value less than
[***], the “AI Minimum Value”) and Cardholders who choose to enroll in the
Cardholder Loyalty Program and pay for their purchases with a Credit Card will
earn no less [***] than if such purchases were made using a different funding
source.

(c)      Unless otherwise agreed to in the Marketing Plan, Company will be
solely responsible for funding the cost of the Loyalty Program Incentive and
acquisition incentive and providing the same to Cardholders. 

(d)      Following the establishment of the initial Loyalty Program Incentive
and acquisition incentive, Company may (i) test changes to the Loyalty Program
Incentive and





13

--------------------------------------------------------------------------------

 



acquisition incentive from time to time; provided that the tests are designed to
avoid a material adverse impact on the Program and (ii) amend, modify, or
replace the Cardholder Loyalty Program from time to time following good faith
consultation with Bank, but without Bank’s approval, so long as the value of the
Loyalty Program Incentive to Cardholders, in the aggregate, is not lower than
the then-current LP Minimum Value, and the value of the acquisition incentive is
not less than the then-current AI Minimum Value.  The foregoing notwithstanding,
Bank may require that Company amend, modify or replace the Cardholder Loyalty
Program if required by Applicable Law or Bank’s compliance policies. 

(e)      Company will (i) comply with the terms and conditions of the Cardholder
Loyalty Program and Loyalty Program Incentive as provided to Cardholders,
(ii) honor all Cardholder Loyalty Program and Loyalty Program Incentive
obligations, (iii) otherwise comply with instructions by Bank regarding the
Cardholder Loyalty Program with respect to compliance with Applicable Law, and
(iv) disclose to Cardholders that Company is responsible (and liable) for the
awarding and redemption of rewards points provided under the Cardholder Loyalty
Program.

4.7Cross-Selling.  Bank (or its designees) may solicit Cardholders for and offer
to Cardholders (or arrange for a third party to solicit or provide) the
offerings set forth on Schedule 4.7 (“Approved Cross-Sell Offerings”) with such
additional terms as are set forth on the schedule.  Bank will provide Company
with a copy of the proposed solicitation materials pertaining to any Approved
Cross-Sell Offerings prior to using such materials with Cardholders.  Bank (or
its designees) may also solicit Cardholders for and offer to Cardholders (or
arrange for a third party to solicit or provide) such additional products as the
Management Committee may approve.  In addition, Bank will work with Company to
identify and implement possible opportunities within Bank’s business to
cross-promote Company and its products, subject to mutual agreement on the scope
and terms of any such initiative and any confidentiality or other contractual
limitations applicable to Bank. For the avoidance of doubt, no Debt Cancellation
Program will be offered through the Company Sales Channels.

ARTICLE 5PROGRAM ADMINISTRATION

5.1Ownership of Accounts.  Bank is and will be the owner of all Accounts and
Account Documentation, and will be entitled to receive all payments made by
Cardholders on Accounts.  Bank will be identified as the creditor and owner of
the Accounts for all purposes, and Company will not represent or imply
otherwise.  Company acknowledges that it has no right, title or interest in any
Accounts or Account Documentation and will not, at any time, have any right to
any proceeds or payments made under the Accounts unless Company subsequently
purchases or otherwise acquires such Accounts from Bank pursuant to Section
10.2.  Company further acknowledges that neither the Cardholder Information nor
any of the Account Documentation nor any of the information included in the
Account Documentation will be deemed to be Confidential Information of Company
for purposes of Section 13.3.  Company authorizes and empowers Bank to sign and
endorse Company’s name upon any checks, drafts, money orders or other forms of
payment





14

--------------------------------------------------------------------------------

 



solely to allow Bank to process any payment on an Account that may have been
issued by the Cardholder in Company’s name.  The limited power of attorney
conferred in this Section 5.1 is deemed a power coupled with an interest and
will be irrevocable.  Bank will bear all credit losses on Accounts (other than
as permitted by Bank’s chargeback rights in Article 8 and its indemnity rights
under Article 12, and other than credit losses incurred after the Accounts are
purchased or otherwise acquired by Company or a third party).

5.2Cardholder Terms.  Bank may establish (and modify from time to time) all
terms upon which credit will be extended to Cardholders, including finance
charges, repayment terms, default finance charges, late fees, overlimit charges,
returned check charges, and other ordinary fees and charges.  The key initial
Cardholder terms under the Program for new Accounts are set forth on Schedule
5.2(a).  Company acknowledges that Co-Brand Credit Cards and Private Label
Credit Cards may be subject to different financial and other Cardholder
Agreement terms.  With respect to each key initial Cardholder term on Schedule
5.2(a), [***] without Company’s consent. Bank will not change the [***]
following the Program Commencement Date, and will not change any other term set
forth on Schedule 5.2(a) (except as noted on the schedule) for [***], unless
such change is required by Applicable Law.   Bank will provide to Company
written notice of any proposed changes to the financial terms of the Cardholder
credit terms (such as default finance charges, late fees, overlimit charges,
returned check charges, and other ordinary fees and charges) as soon as
reasonably practicable in advance of such changes and will consult with Company
prior to the implementation of any such changes.

5.3Credit Criteria.

(a)      Bank may (i) issue either a Private Label Credit Card or a Co-Brand
Credit Card to any new applicant for an Account; and (ii) issue at any time and
from time to time a Co-Brand Credit Card to any existing Cardholder as a
replacement for an existing Private Label Credit Card.  Bank will assess
Applications and render credit decisions solely on the basis of its credit
criteria, applied consistently across the Program and in compliance with
Applicable Law.

(b)      Bank will establish and may modify from time to time the credit
criteria used in evaluating applicants under the Program (including the
creditworthiness of individual applicants, the range of credit limits to be made
available to individual Cardholders and whether to suspend or terminate the
credit privileges of any Cardholder) provided such credit criteria and credit
limits are applied by Bank using consistent judgment as Bank applies generally,
taking into account similar factors it uses in considering other general purpose
and private label credit card portfolios, as applicable.  Bank will consult with
the Management Committee regarding any material changes to the credit criteria
used for the Program.

5.4Operating Procedures.  Bank will develop and provide to Company, and may
amend from time to time upon notice to Company, operating procedures (the
“Operating Procedures”) governing the flow of authorizations, Application
information and Charge Transaction Data, the logistics and specific





15

--------------------------------------------------------------------------------

 



procedures involved in the establishment and maintenance of Accounts under the
Program and settlement procedures for charges submitted to Bank.  Any changes to
the Operating Procedures that either party believes to be material to the
ongoing operation of the Program will be subject to approval by the Management
Committee other than (i) changes required by Applicable Law, (ii) any changes
that are implemented across substantially all credit programs that are similar
to the Program, and (iii) changes required by Bank’s systems.  Bank will use
commercially reasonable efforts to minimize the impact of such changes to
Company operations.  Company will conduct its activities relating to the Program
in compliance with the Operating Procedures. If Bank changes the Operating
Procedures and Company reasonably determines that such changes would require a
capital expenditure by Company that would outweigh the financial benefit of this
Agreement to Company, the parties will negotiate in good faith for a period of
[***] days to reach a mutually agreeable solution.  If the parties are unable to
agree within such period, Company may terminate this Agreement upon 30 days’
written notice to Bank.

5.5Inserts, Onserts and Billing Statement Messages.

(a)      For each billing statement sent to Cardholders during a billing cycle
during the Term, Bank will make available to Company a space for two customized
messages on the billing statement, and Bank will include up to three Company
inserts or onserts into or with each billing statement if possible without
causing the weight of the billing statement package to exceed one ounce,
provided that Bank may, with respect to the billing statements for any month,
take priority in including one or more Bank inserts, onserts or statement
messages to the extent Bank deems such use reasonably necessary to comply with
Applicable Law or protect Bank’s interest in the Accounts.  In addition, Bank
may, with respect to the billing statements for any month, include at Bank’s
cost (including any increased postage) one insert, onsert, or statement message
promoting such cross-sell products and services as are permitted to be offered
under Section 4.7 and to promote the Program and purchase activity on Accounts.
For any Company statement messages or billing inserts or onserts to be included
into or with the billing statements for any given month, Company must provide to
Bank such statement messages or billing inserts or onserts meeting Bank’s
production specifications (to be supplied to Company by Bank) on or before the
earlier of (i) fifteen days prior to the insert print date and (ii) twenty-one
days prior to the billing cycle mail date.  Bank will promptly notify Company if
the inclusion of such billing inserts or onserts will cause the postage on such
billing statements to exceed one ounce.  If Company nonetheless wishes Bank to
include Company’s inserts or onserts into or with such monthly billing
statements, then Company will provide at least five days prior notice to Bank to
enable Bank to adjust its process and Company will pay the overweight postage
charges resulting therefrom.  Company will also provide copies of all billing
inserts to Bank at its own cost. 

(b)      The form of customized messages and all billing inserts and onserts
will comply with Bank’s specifications as provided to Company from time to time,
and Bank will have the right to reject any message or billing statement that
Bank reasonably believes is detrimental to the image of Bank or the Program or
raises legal or regulatory risk.  Company may use its inserts, onserts, and
statement messages to advertise its goods and services and other programs or
services that Company deems appropriate, but will not use inserts, onserts or
statement messages to promote financial products or services. Company will have
the right to retain all revenue from the marketing of goods and services through
Company’s inserts, onserts, and statement messages.





16

--------------------------------------------------------------------------------

 



5.6Third Party Participation.  At the request of Bank, Company will require any
person that (a) is engaged in the business of selling retail goods or services
similar to those offered by Company using the Company Marks and (b) is an
Affiliate of Company, to enter into a written agreement with Bank to be included
in the definition of “Company” hereunder (on such modified terms and conditions
as Bank may require).  Company has not and will not permit any licensee,
subtenant, liquidator or other third party operating in, from or through any
Store Location to accept Credit Cards for purchases by Cardholders without first
obtaining Bank’s prior written approval.

5.7Taxes. 

(a)      All payments made hereunder are exclusive of any applicable sales, use,
transaction privilege and similar taxes (“Sales
Taxes”). The party liable to make a payment under this Agreement shall be liable
for and shall pay all applicable Sales Taxes. If the party receiving payment is
obligated to collect and remit any Sales Taxes it shall add the appropriate
amount of Sales Taxes to the invoice, or its equivalent, sent to the party
making payment,
disclosing the amount of all applicable Sales Taxes.  The party making payment
is responsible for providing evidence of any Sales Tax exemption.  The party
making payment shall reimburse the other party for Sales Taxes and any fee,
penalty or interest that may be assessed against the other party for Sales Taxes
and any fee, penalty or interest that may be assessed against the other party as
a result of such initial party’s failure to pay Sales Taxes in accordance with
this Section 5.7(a).  The party receiving payment shall reimburse the other
party for Sales Taxes and any fee, penalty or interest that may be assessed
against the other party as a result of such initial party’s failure to remit
collected Sales Taxes to the appropriate jurisdictions. Furthermore, the party
receiving payment shall be responsible for any interest, penalty or other
charges assessed to the party making
payment due to the first party's failure to invoice and remit Sales Taxes.  The
parties agree to cooperate with each other to minimize any applicable Sales
Taxes and, in connection therewith, the parties shall provide each other with
any relevant tax information as reasonably requested (including without
limitation, resale or exemption certificates, multi-state exemption
certificates, and notices of assessments).

(b)      Company agrees that, unless otherwise provided in this section, Bank
will be [***] (“Sales Tax Recoveries”).  If Bank elects to file lender claims,
at its expense, where available (“Bank Sales Tax Claims”), Company will, at
Bank’s expense, reasonably cooperate with Bank to recover such taxes in
connection with charge offs, including executing all forms or other
documentation necessary or required by any taxing authority in connection with
recovering such taxes, and using commercially reasonably efforts to timely
produce all supporting documentation and data relative to such Accounts then in
Company’s possession and obtain all necessary supporting documents. Company
shall use commercially reasonable efforts to maintain retail purchase data for a
period of 48 months to support such claims.  Bank shall indemnify, defend and
hold harmless Company, its Affiliates, and their respective officers, employees,
agents and directors from and against any and all Damages resulting from any
Bank Sales Tax Claims.  In states where Company is required to be the claimant
to file for Sales Tax Recoveries related to any Accounts (“Company Sales Tax
Claims”), Company, in its reasonable discretion, may elect to file Company Sales
Tax Claims with the consent of Bank, which Bank will not unreasonably withhold. 
In such case, Bank will reasonably cooperate with Company in





17

--------------------------------------------------------------------------------

 



obtaining Sales Tax Recoveries, including by providing documentation related to
such claims made by Company. [***]  In the event that Company or any of its
Affiliates is audited or assessed by a taxing authority, and as a result any
Sales Tax Recoveries is required to be repaid by Company or any of its
Affiliates to such taxing authority, Bank shall repay the portion of such Sales
Tax Recoveries previously received by it to Company. Bank and its Affiliates
also shall fully cooperate in any such audit or assessment.  Each party will
bear its own costs related to filings, audits or assessments in connection with
Sales Tax Recoveries attributable to Company Sales Tax Claims.

(c)      Company will deliver to Bank a duly completed and valid IRS Form W-9,
and such additional documentation reasonably requested by Bank as may be
necessary for Bank to comply with all its withholding and reporting obligations,
upon execution of this Agreement, and at relevant times thereafter.  Company
will timely replace or update the withholding certificates and documents upon a
change in circumstances that invalidates an IRS form or document or otherwise
replace an IRS form or document provided upon reasonable request by Bank. 
Company acknowledges that amounts payable to Company under this Agreement (i)
may be subject to tax backup withholding and information reporting, and (ii) in
such case, will be paid net of backup withholding taxes.  Bank will issue
required U.S. information returns on all amounts subject to information
reporting.  Company will include in its payment settlement file all information
reasonably requested by Bank to fulfill its information reporting obligations.

5.8Use of Names and Marks.

(a)      Company grants to Bank the nonexclusive, non-transferable, royalty-free
right and license to use the Company Marks during (i) the Term or any Wind Down
Period in connection with Bank’s establishment, marketing, administration and
servicing of the Program, and (ii) any Tail Period, subject to the provisions of
Section 10.3.  Company agrees to promptly notify Bank if any changes are made to
the Company Marks so that Bank may adjust the Program Materials at the next
convenient opportunity to Bank.  Company will pay the actual and reasonable
expenses of Bank in modifying the Program Materials as a result of changes in
the Company Marks; provided, that the parties will cooperate to minimize such
expenses, including, as reasonably practicable, by agreeing to continue to use
existing printed Program Materials until substantially depleted.  Bank will use
the Company Marks in accordance with the reasonable written instructions
provided to Bank by Company.  Bank is not acquiring any right, title or interest
in the Company Marks, and will not take any action inconsistent with the
Company’s ownership of the Company Marks.  Any goodwill arising from Bank’s use
of the Company Marks will inure solely to the benefit of Company.

(b)      Subject to Applicable Law and the Network Rules, use of the Company
Marks in connection with any materials contemplated by the license granted
pursuant to the preceding Section will be subject to Company’s prior written
approval (including by electronic mail), which approval will not be unreasonably
withheld, and such Program Materials will be used by Bank in all material
respects as approved by Company; provided, that once such approval is received,
and in the absence of any material alteration thereto by Bank with respect to
the use or placement of the Company Marks, no further review or approval will be
required for the continued use (including re-printing and re-distribution) of
such Program Materials by Bank; and provided,  further, that Bank will have no
obligation to submit for prior approval by





18

--------------------------------------------------------------------------------

 



Company any Cardholder correspondence or communication which refers to Company
in the nominative sense and relates to the administration of the Program or the
collection of Accounts, so long as Bank’s use of the “Company” name in any such
correspondence or communication is limited to the extent necessary to identify
the Program to the Cardholders as the subject matter thereof.  For clarity, Bank
will submit to Company for its approval (which approval will not be unreasonably
withheld or delayed) the form of any standardized Cardholder correspondence Bank
proposes to use as part of the Program; provided, that Company’s approval will
be limited to the placement of the Company Marks on such forms. 

(c)      Company represents and warrants to Bank that it or its Affiliate owns
the Company Marks, that Company has the right to grant the foregoing license and
that Bank’s use of the Company Marks as authorized in this Agreement will not
infringe the rights of any third party.

(d)      Bank hereby grants Company a non-exclusive, royalty-free right and
license during the Term and any Wind Down Period to (i) use Bank’s name and
marks to the extent necessary to comply with the disclosures required in
connection with any Company-Generated Materials, (ii) in connection with the
creation of any Company-Generated Materials, and (iii) as provided by Bank in
connection with marketing and promoting the Program as contemplated
hereunder.  Any such use will be subject to the prior written consent of Bank,
not to be unreasonably withheld.  Bank agrees to promptly notify Company if any
changes are made to the Bank name or marks so that Company may adjust any
Company-Generated Materials at the next convenient opportunity to Company.  Bank
will pay the actual and reasonable expenses of Company in modifying the
Company-Generated Materials as a result of changes in the Bank name; provided,
that the parties agree to cooperate to minimize such expenses, including, as
reasonably practicable, by agreeing to continue to use existing printed
Company-Generated Materials until substantially depleted and by Company ordering
only customary and reasonable stocks of such Company-Generated Materials.

(e)      Bank represents and warrants to Company that it or its Affiliates owns
the Bank’s marks, that Bank has the right to grant the foregoing license and
that Company’s use of the Bank name or marks as authorized in this Agreement
will not infringe the rights of any third party.

(f)      If either party sells or otherwise transfers any interest in the their
respective names or marks to a third party, through liquidation or otherwise,
the selling or transferring party will ensure that such sale or transfer is
subject to the terms of this Agreement and to the other party’s license of, and
right to use, such names or marks as provided for herein.

(g)      The parties will consult with each other before they, or any Affiliate
or agent, draft any press release or public statement with respect to this
Agreement or the Program and no such press release or public statement will be
issued prior to receiving express written approval of the other, except, in each
case, as may be required by Applicable Law.

5.9Securitization.  Bank and its Affiliates may securitize, participate or
otherwise convey or transfer an





19

--------------------------------------------------------------------------------

 



interest in, or pledge or create a lien in respect of, any of the Accounts and
Cardholder Indebtedness at any time during the Term, and will have the right to
make all disclosures and filings associated with any such securitization,
participation or secured financing as may be necessary in accordance with
Applicable Law, customary market practices and as may be required by the terms
of the securitization, participation or secured financing agreements; provided
that Bank will ensure that any third party to whom it transfers or discloses
Confidential Information in connection with such securitization signs a written
contract in which such third party agrees to restrict its use of Confidential
Information to the use specified in the written contract.  Company agrees to
cooperate with Bank and its Affiliates and use commercially reasonable efforts
(without being required to incur any material out of pocket costs) to assist
Bank and its Affiliates in connection with any such matter.  In no event will
Bank’s securitization, participation or secured financing activities interfere
with Company’s option described in Section 10.2 to purchase the Program
Portfolio upon termination of this Agreement; provided however, that Bank will
have at least 120 days after the receipt of a Purchase Notice to remove the
Program Portfolio from any securitization, participation or secured financing
structure.

5.10Extended Warranties; Gift Certificates; Stored Value Cards.    Except as set
forth below, Cardholders will not be permitted to finance on Accounts the
purchase of extended warranties, service contracts, or stored value or prepaid
cards without the prior written approval of Bank.  With respect to any of the
foregoing, Company agrees to review with Bank its offering of and procedures
concerning the sale and fulfillment of such products.  Company will be permitted
to finance extended warranties or service contracts on Accounts if the insurer
or underwriter of any such extended warranty or service program has a rating of
“A” or better, as determined by the A.M. Best rating service (or any successor
rating service thereto or, if A.M. Best ceases to publish such ratings, any
similar rating provided by a rating service reasonably determined by Bank) (the
“A.M. Best Threshold”).  If at any time any warranty program or provider fails
to satisfy the A.M. Best Threshold, Bank may notify Company that Bank is no
longer willing to authorize, and Company shall cease, financing on Accounts
warranties provided under such warranty program or by such provider.  Even where
approved by Bank, Company will be responsible for ensuring that any extended
warranties, service contracts, or stored value or prepaid cards fully comply
with Applicable Law.  Nothing in this Section 5.10 will restrict Company from
selling products subject to normal manufacturer’s warranties included in the
standard purchase price as long as no additional seller’s warranties are
provided.  Cardholders may only use their Credit Cards to purchase gift
certificates or stored value cards that may be used solely for purchases of
Company’s merchandise as long as such Cardholders may not exchange their gift
certificates or stored value or prepaid cards for more than five dollars ($5.00)
in cash. 

5.11Audit and Compliance. 

(a)      No more than once per Program Year during the Term of this Agreement
upon reasonable notice by the auditing party, the audited party will allow the
auditing party or a third party auditor experienced in auditing credit card
programs (provided that such third party auditor agrees to be bound by the
confidentiality provisions herein, or whose professional ethical obligations
impose a duty on it with respect to Confidential Information comparable to the





20

--------------------------------------------------------------------------------

 



applicable sections of this Agreement), selected by the auditing party and
reasonably acceptable to audited party, to perform, at times and in a manner
which does not unreasonably disrupt the operations of the audited party, an
audit to verify all (a) reports and financial and related calculations and (b)
any calculations forming the basis of any adjustments to the Loyalty Program
Incentive or any termination right of the audited party contained in this
Agreement.  The auditing party will not have the right to review any information
of the audited party that is subject to a confidentiality restriction (or, in
the case of Company, that relates to any other credit card program administered
by Bank) and any such audit will be limited to the greatest extent practicable
solely to the obligations of the audited party hereunder (and not to such
party’s other processes and procedures).

(b)      In addition to the rights set forth in Section 5.11(a), Company will
permit Bank and Bank’s regulators to visit Company’s offices, and the relevant
locations of its Data Vendors, during normal business hours with reasonable
advance notice and provide access to Company records relating to the Program to
Bank or Bank’s regulators to the extent such access is requested by Bank or
Bank’s regulators to confirm Company’s compliance with Applicable Law, data
security requirements, and use of Cardholder Information in connection with the
Program.  If any such review reveals a compliance issue, Company will use
commercially reasonable efforts to, and will use commercially reasonable efforts
to cause its Data Vendors to, promptly comply with any guidance or requirements
of Bank or Bank’s regulators regarding changes to procedures used by Company or
its Data Vendors as necessary to remediate such compliance issues.  Company
further agrees to reasonably cooperate with Bank to ensure ongoing security and
protection of Cardholder Information and to ensure that the Program complies in
all respects with Applicable Law.

(c)      The following terms and conditions will apply with respect to any third
party vendor or contractor Company engages in any capacity in connection with
its rights or obligations hereunder if such third party would receive or have
access to any Cardholder Information (each such third party is referred to
herein as a “Data Vendor”):

(i)prior to engaging any Data Vendor, Company will (x) notify Bank of its
intention to engage such Data Vendor, (y) ensure that such Data Vendor has
sufficient controls in place to comply with clauses (ii) and (iii) below, and
(z) ensure that the employees of such Data Vendor who will be responsible for
fulfilling Company’s obligations under the Program have been trained
sufficiently so as to be able to properly fulfill Company’s responsibilities
hereunder;

(ii)Company will be responsible for each Data Vendor’s compliance with the
provisions of Sections 13.4(a) and 13.4(c) notwithstanding that Bank, and not
Company, may have provided the applicable Cardholder Information to such Data
Vendor;

(iii)the provisions of Section 13.4(d) will apply to the Data Vendor and any
breach of its systems, and Company will be responsible for satisfying the
obligations of the Affected Party in any case in which there has been any actual
or threatened breach of such Data Vendor’s systems;

(iv)as between Bank and the Data Vendor, Bank is and will remain the





21

--------------------------------------------------------------------------------

 



owner of all right, title and interest in and to all Cardholder Information, and
such Data Vendor (i) will only use such Cardholder Information consistent with
Company’s rights or obligations hereunder, and (ii) will not, without the
written consent of Bank, commingle any Cardholder Information with any other
data or information; and

(v)Bank may terminate (or direct Company to terminate) the ability of any Data
Vendor to access Cardholder Information at any time upon notice to Company if
Bank determines that (x) such Data Vendor is failing to comply in any material
respect with (1) the terms of the Agreement, as applicable to it through this
Section 5.11(c), or (2) Applicable Law, or (y) allowing the Data Vendor to
continue to receive or have access to Cardholder Information is likely to result
in reputational or business harm to Bank.

(d)      Each of Bank and Company agrees to comply with all applicable PCI
Standards in relation to the conduct of the Program.  If during any periodic
assessment of a party’s (the “PCI Obligated Party”) compliance with such PCI
Standards, the PCI Obligated Party determines that it is not in material
compliance, the PCI Obligated Party will promptly notify the other party, and
the PCI Obligated Party will provide the other party with a statement of the
steps and timeline for cure of such material deficiency. 

(e)      Except for Company-Generated Materials approved by Bank pursuant to
this Section, Company will only use documents, forms, terms and conditions, and
other similar content in connection with the Program that were provided to
Company by Bank (and in each case only the latest version), and in the manner
directed by Bank, and Company will not modify any such Bank-provided documents,
forms, terms and conditions, or other similar content without Bank’s prior
written consent.  In addition, Company will cooperate with Bank to implement
changes to such Bank-provided documents, forms, terms and conditions, and other
similar content used in connection with the Program based a Change in Law, as
determined by Bank.

(f)      Except as otherwise agreed to by Company and Bank, Company will submit
to Bank for written approval (which approval may be by email) any credit-related
advertising, disclosures, or other documents, forms, terms and conditions, and
other content in connection with the Program that have been prepared by Company
(or its vendors or contractors) prior to disseminating or otherwise using such
materials (such materials are collectively referred to herein as
“Company-Generated Materials”).  Company-Generated Materials will include
templates that are approved by Bank for Company’s use with respect to specific
advertising campaigns without seeking additional approval from Bank so long as
Company complies with the limits set forth in Bank’s approval.  Bank will use
commercially reasonable efforts to either approve such Company-Generated
Materials or notify Company that such Company-Generated Materials are not
approved (and the reasons therefor) within five Business Days of Bank’s receipt
thereof.  The specific process through which Company will submit and Bank will
approve any Company-Generated Materials is set forth on Schedule 5.11.  Bank may
monitor the use of Approved Advertisements and Approved Templates after such
materials are disseminated or otherwise used by Company. Notwithstanding Bank’s
approval of any Approved Advertisement or Approved Template, Company will
implement changes to any Approved Advertisement or Approved Template, as the
case may be, as directed by Bank if (i) as a result of Bank’s monitoring
activities, Bank determines that Company is not using an Approved





22

--------------------------------------------------------------------------------

 



Advertisement or Approved Template in the manner directed by Bank, or (ii) Bank
determines that a Change in Law (as reasonably determined by Bank) have rendered
any such Approved Advertisement or Approved Template (or the manner in which
such Approved Advertisement or Approved Template is being used) non-compliant.

5.12Reserved.

5.13Application Channels.  Bank and Company will cause the following Application
channels to be established on or prior to the Program Commencement Date:    

(a)      online Applications made through the Bank Webpage and Bank’s mobile
mApply system;

(b)      a system whereby customers may submit electronic Applications at Store
Locations and receive an “instant” credit decision to allow such approved
Cardholders to make purchases using an Account on the same day at such Store
Location (subject to Bank’s ordinary course policies and practices regarding
fraud prevention, credit exposure and operational exposure);

(c)      a system whereby customers engaging in certain transactions at Store
Locations will be pre-screened for Accounts by Bank and, to the extent Bank
determines that such customer qualifies for an Account, will receive a
pre-screened credit offer through the use of Bank’s Quickscreen™ process,
subject to Bank’s ordinary course risk management policies and
procedures.  Subject to Applicable Law, the frequency with which any individual
customer will receive a Quickscreen™ offer (after a prior offer is rejected)
will be governed by Bank’s ordinary course risk management policies.  Unless
otherwise prohibited by Applicable Law, Company will maintain and implement its
privacy policies and practices in a manner that permits it to provide Bank with
the information necessary to permit the legal and effective use of Quickscreen™;
and

(d)      a process for pre-screened applications as contemplated by Section
13.2(d).

5.14Systems.  Company and Bank will establish (no later than the Program
Commencement Date) and maintain connectivity to each other’s systems for the
purposes of administering and supporting the Program for, among other
things:  (i) allowing Bank and Company to administer their respective
obligations with respect to the Cardholder Loyalty Program and providing the
Loyalty Program Incentive to Cardholders, (ii) allowing Company to transmit such
applicant information to Bank as is available to Company and reasonably
requested by Bank in connection with underwriting any Application, and (iii)
sending and receiving authorization requests and Charge Transaction Data as
provided for in Section 2.1.

5.15Form Factors and Account Functionality.  Bank agrees to present Company with
the opportunity to offer and, with Company’s reasonable cooperation, to make
commercially reasonable efforts to make available, new payment form factors for
Accounts (different than current plastic cards) within a reasonable time after
Bank makes them generally available to similar retailer credit programs provided
by Bank’s “Retail Card” business unit.  Notwithstanding the foregoing, Bank’s
obligations under this Section are conditioned on the ability of Bank to perform
without violating any proprietary rights of a third party or breaching any
agreement by which Bank or its Affiliates are bound, and the parties’ agreement
on payment of any related expenses.

ARTICLE 6EXCLUSIVITY

6.1Exclusivity.

(a)      Other than the Program or any program offered by Bank or an Affiliate
of Bank, Company will not (and will cause its Affiliates not to), with respect
to any general purpose or private label consumer credit or charge card product
or program made available to consumers within the United States (whether or not
such product or program is manifested by a physical card or other device),
directly or indirectly (including

23

--------------------------------------------------------------------------------

 



through any arrangement with any non-Affiliate third party that has the purpose
or effect of allowing such third party to use the Company Marks in a manner that
would violate this Section 6.1(a)):

(i)enter into any agreement to provide, or otherwise offer any such product or
program that bears, uses or refers to any of the Company Marks;

(ii)promote, sponsor, solicit or facilitate the origination or usage of any such
product or program; or

(iii)issue, award, sell or post any points or other benefits under the
Cardholder Loyalty Program for or in consideration of the use of any credit card
or credit account (or the opening of any credit card or credit account),
regardless of how manifested. 

(b)      In addition, other than the Program or any program offered by Bank or
an Affiliate of Bank, Company will not (and will cause its Affiliates not to)
enter into any agreement to provide, or otherwise offer, promote, sponsor,
solicit, or facilitate the origination or usage of any consumer credit or charge
program made available to customers within the United States that includes a
promotional credit attribute.

(c)      The foregoing will not prohibit

(i)Company from entering into any arrangement for the offering or promotion of
any commercial credit product or any consumer credit product that does not
constitute a consumer charge product or an open-end, revolving credit program
(e.g., debit cards, gift cards, prepaid cards and stored value cards),
regardless of whether or not such payment products bear the Company Marks and
regardless of form factor, other than a product that includes a promotional
credit attribute;





24

--------------------------------------------------------------------------------

 



(ii)Company from accepting any credit card, debit card or other payment product
or tender type or advertising its acceptance of any such credit card, debit card
or other payment product or tender type;

(iii)Company’s participation in [***], and provided, that Company will not
participate in more than [***]);

(iv)Company from placing content on the Company Website [***]; provided that,
(x) such content shall not promote [***]; or

(v)Company from offering its customers a loyalty program of any type (whether or
not using Company Marks); provided that (x) Company shall not, in connection
with any such program, promote the generation of credit
card accounts in the United States other than the Accounts and no such program
shall be marketed more prominently in any retail stores operated by Company than
the Cardholder Loyalty Program; and (y) the Cardholder Loyalty Program shall be
the primary loyalty program of Company. For the avoidance of doubt, nothing in
this Agreement shall prevent Company from establishing, maintaining and
administering a Company loyalty program that is not a Cardholder Loyalty
Program.

(d)      Notwithstanding Section 6.1(a), Company may offer, sponsor, promote or
endorse any Mobile Wallet so long as (i) Company does not originate or assist in
the origination of any consumer credit product hosted in such Mobile Wallet,
(ii) Company does not encourage the use of any consumer credit product hosted in
such Mobile Wallet (through funding or other financial incentives provided by
Company), and (iii) such Mobile Wallet is not co-branded with any Company Marks.
However, Company will not be prohibited from offering or accepting any Mobile
Wallet solely because such Mobile Wallet allows a cardholder to apply for or
obtain a consumer credit product to be accessible by such Mobile Wallet.  If
Company elects to offer, sponsor, promote or endorse a Mobile Wallet, then, at
Company’s written request, Bank will use commercially reasonable efforts to
include all Accounts in such Mobile Wallet (“Mobile Wallet Integration”) and the
parties will establish, within 90 days of such request, a reasonable timeline
for Mobile Wallet Integration; provided that (1) the data security, system
authorization, technological and operational aspects of such Mobile Wallet and
alternative network comply with Applicable Law, (2) the applicable Mobile Wallet
operator agrees to permit the participation of Bank and the Accounts in such
Mobile Wallet on commercially reasonable terms, (3) the parties agree to a
mutually acceptable allocation of the costs, (4)  Company commits to develop and
implement the corresponding point of sale systems enhancements; and (5) Company
negotiates in good faith with the Mobile Wallet operator for Accounts to be
included in such Mobile Wallet.

(e)      [***]

(f)      Acquired Retailer Card Program. If Company acquires a business which
has a card program (the “Acquired Card Program”), Company will have sole
discretion to decide whether the Acquired Card Program will be rebranded to the
Company brand.





25

--------------------------------------------------------------------------------

 



(i)If the Acquired Card Program is not rebranded to the Company brand, then
Company will have the right to continue to operate the Acquired Card Program
independently.

(ii)If the Acquired Card Program is not rebranded to the Company brand, and the
Acquired Card Program was issued by a third party, then Company will offer Bank
the option to purchase (the “Acquired Card Program Purchase Option”) the
Acquired Card Program portfolio at a purchase price consistent with the
agreement pursuant to which Company acquired the Acquired Card Program; provided
that such agreement permits such sale of the Acquired Card Program to Bank.  As
a result of the sale, the accounts acquired under the Acquired Card Program will
be converted to Accounts under this Agreement and treated as Accounts originated
pursuant to a Cardholder Agreement hereunder. 

(iii)In order to exercise the Acquired Card Program Purchase Option, Bank will
provide written notice of its intent to purchase the Acquired Card Program
within 30 days of Bank’s receipt of notice from Company of the Acquired Card
Program Purchase Option. 

ARTICLE 7CUSTOMER SERVICE, SERVICE LEVEL STANDARDS AND REPORTS

7.1Customer Service.  Bank will provide the customer service for the Program,
which customer service will include a dedicated, toll-free, inbound customer
service number with a Company-branded voice response unit (VRU) available 24
hours a day, 365 days a year, and a team of live customer service agents
available during Bank’s standard daytime United States business operating hours.
Unless the Management Committee otherwise agrees, during Bank’s standard daytime
United States business operating hours,  all live, oral, Cardholder-facing,
English-language customer service functions (i.e., telephone calls) will be
performed solely in the United States.  The foregoing notwithstanding, during
any unplanned outage Bank may re-direct such customer service functions outside
of the United States until such outage is resolved.  Subject to any limitations
imposed by Applicable Law, Company may monitor, periodically and through a
mutually agreeable reasonable method, selected live or previously recorded
customer service calls and to provide feedback from such monitoring to the Bank
Program Manager.  Bank will designate a manager-level resource within its
customer service operation to act as a liaison between the parties and respond
to Company’s questions and concerns.

7.2Service Level Standards.  Bank will comply with the individual service level
standards (“Service Level Standards”) and provisions governing the failure to
meet Service Level Standards set forth in Schedule 7.2.

7.3Periodic Program Reports; Analytics.

(a)      Bank will provide Company with the reports set forth on Schedule 7.3
and any other reports as mutually agreed upon by the parties. 





26

--------------------------------------------------------------------------------

 



(b)      Bank will provide to Company analytical services to assist Company with
its strategic and tactical business and marketing needs.  Such services may
include analyzing data from the Program on consumer purchase patterns and
behaviors, segmenting consumer markets using purchase and demographic
information, creation of response models to identify purchase behaviors and
other variables potentially correlated with response to various Company offers,
the matching and tagging of lists of Company customers with behavioral or
response variables, and various reporting services.  Each analytical service
project request will be mutually agreed upon by the parties by way of Management
Committee review and approval pursuant to Section 4.2(b) and expenses for third
party services may be paid from the Marketing Plan as developed by the
parties.  

7.4Company Financial Reports.

(a)      If at any time during the Term, At Home Group Inc. is not obligated to,
or for any other reason does not timely, file periodic financial reports with
the Securities and Exchange Commission pursuant to the reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, Company
will:

(i)As soon as practicable but in any event not more than 120 days after the end
of each fiscal year of At Home Group Inc., deliver to Bank At Home Group Inc.’s
audited annual financial statements, including its audited consolidated balance
sheet, income statement and statement of cash flows and financial position and
accompanying notes to such financial statements; and

(ii)As soon as practicable but in any event not more than 60 days after the end
of each of the first three (3) fiscal quarters of each fiscal year of At Home
Group Inc., deliver to Bank At Home Group Inc.’s unaudited quarterly financial
statements, including its unaudited consolidated balance sheet, income statement
and statement of cash flows and financial position, and accompanying notes to
such financial statements, accompanied by a certificate from Company’s chief
financial officer that such financial statements were prepared in accordance
with generally accepted accounting principles applied on a consistent basis and
present fairly the consolidated financial position of At Home Group Inc. as of
the end of such fiscal quarter and the results of its operations, subject to
normal year-end audit adjustments

(b)      Financial statements required to be delivered pursuant to Section
7.4(a)(i) or (ii) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which Company posts such financial
statements, or provides a link thereto on the Company Website; provided, that
upon request of Bank, Company shall (x) notify (which may be by facsimile or
email) Bank of the posting of any such financial statements and (y) provide to
Bank by email electronic versions (i.e., soft copies) of such financial
statements.

(c)      No later than five (5) days after the filing of At Home Group Inc.’s
periodic financial reports with the Securities and Exchange Commission or the
delivery of the financial statements referred to in Section 7.4(a), as
applicable, Company will deliver to Bank, a certificate signed by an officer of
Company (or any direct or indirect parent of Company) (which delivery may be by
electronic communication including facsimile or email) certifying as to At





27

--------------------------------------------------------------------------------

 



Home Group Inc.’s maintenance of the Minimum Net Worth requirement set forth in
Section 9.4(e).

7.5Disaster Recovery Plan.  During the Term, Company and Bank will each maintain
in effect a disaster recovery and business continuity plan that complies with
Applicable Law.

ARTICLE 8CHARGEBACKS

8.1Chargeback Rights.  Bank will have the right to chargeback to Company any
Cardholder Indebtedness pertaining to a PLCC Purchase or a Co-Brand Purchase, if
Bank is entitled under the Network Rules to effect such chargeback as a bankcard
issuer or, if, with respect to the corresponding charge or credit or the related
Charge Transaction Data or the underlying transaction:

(a)      The Cardholder disputes such charge and Company cannot provide Bank
with evidence of the terms of the charge that resolves the dispute (including
the date of the charge, the last 4 digits of the Credit Card number, products
purchased and purchased amount) within 15 Business Days after Bank’s request;
provided,  however, that any such dispute constitutes a bona fide claim
presented by the Cardholder in good faith in the reasonable opinion of Bank;
and, provided further, that Bank will have no obligation to re-charge the
Cardholder for a charge where Company could not provide Bank with evidence of
the terms of the charge that resolves the dispute within the above-referenced 15
Business Day period, but Company subsequently locates or otherwise finds
evidence of such terms;

(b)      The Cardholder disputes the amount of an Account or refuses to pay
alleging dissatisfaction with products or services received or failure to
receive products or services, a breach of any warranty or representation by
Company in connection with the transaction, or an offset or counterclaim based
on an act or omission of Company, the product manufacturer or any third-party
service provider, provided,  however, that any such dispute constitutes a bona
fide claim presented by a Cardholder in good faith in the reasonable opinion of
Bank;

(c)      The Cardholder disputes such charge and Company failed to comply in any
material respect with any Operating Procedures with respect to such charge or
Account or in connection with any corresponding credit, as determined by Bank in
its good faith discretion;

(d)      Bank determines that any charge, credit or Account was subject to any
acts of fraud performed by or in collusion with Company’s or its Affiliates’
employees, contractors or agents;

(e)      Company failed to comply with any Operating Procedures and the
Cardholder or any other person asserts that such person’s name, social security
number or other identifying information was used to make any purchase (or to
open an Account on which such purchase was made) and that such person did not
make or authorize the purchase or open the Account in dispute;





28

--------------------------------------------------------------------------------

 



(f)      Bank determines that any presentment warranty set forth on
Schedule 8.1(e) was false or inaccurate in any respect when made.

8.2Non-Company Purchase Chargebacks.  Bank will have the right to charge back to
Company any Cardholder Indebtedness on any Co-Brand Account (i) arising out of
Company employee fraud, or (ii) with respect to which Company did not comply
with the Operating Procedures in originating the Account.  Except as provided in
the preceding sentence, Bank will have no chargeback rights against Company for
any Non-Company Purchases.

8.3Settlement of Claims.  In its reasonable discretion, Bank may compromise and
settle any claim made by any Cardholder (including claims made on behalf of an
authorized user) relating to such Cardholder’s Account.  No such compromise or
settlement will impair Bank’s right to chargeback under Article 8 any portion of
such Account not paid pursuant to any such settlement or compromise.  If the
full amount or any portion of any charge is charged back, Bank will assign,
without recourse, all rights to payment for the amount charged back to Company
upon the request of Company.

8.4Delivery of Materials Regarding Chargebacks.  Company will deliver to Bank
any correspondence or other materials requested by Bank, or otherwise required
in connection with the processing of any chargeback, via such electronic
transmission mode as Bank will reasonably designate. 

ARTICLE 9TERM AND TERMINATION

9.1Program Term.  This Agreement is effective as of the Effective Date and,
unless terminated earlier pursuant to Sections 9.2, 9.3 or 9.4, will continue
until the end of the seventh (7th) Program Year (the “Initial Term”). This
Agreement will automatically renew for successive one year terms (each such
renewal term together with the Initial Term, the “Term”) unless either party
provides notice of termination at least 12 months prior to the expiration of the
then-current Term.

9.2Termination of Agreement.  Notwithstanding anything in Section 9.1 to the
contrary, this Agreement may be terminated by either party prior to the end of
the Term as provided below:

(a)      If either party materially breaches any covenant or agreement contained
in this Agreement (other than a Service Level Standard governed by Schedule 7.2)
which (i) does not involve the payment of money to the other party hereto and
such breach continues for a period of [***] days after the non-breaching party
has given written notice of the breach, or (ii) involves the payment of money to
the other party hereto and such breach continues for a period of [***] days
after the non-breaching party has given written notice of the breach.  The
foregoing





29

--------------------------------------------------------------------------------

 



clause (ii) notwithstanding, the failure of a party to make a payment due
hereunder will not give rise to a termination right in the other party if such
party, acting in good faith, has delivered a written notice to the other party
contesting its obligation to make such payment and has paid all uncontested
amounts.  In any case, to be effective, a termination notice must be delivered
within [***] after the expiration of the applicable notice periods.  This
Agreement will terminate [***] after delivery of such notice of termination.

(b)      If any representation or warranty made by a party proves not to have
been true and correct in all material respects as of the date when made and such
failure to be true and correct in all material respects has or is likely to have
a material adverse effect on the Program, the Accounts, the other party’s rights
hereunder, or the other party’s economic interests, then the other party will
have the right to terminate this Agreement.  In order to be effective, the
notice of termination must be delivered within [***] after the date such other
party first becomes aware that such representation or warranty is not true and
correct.  This Agreement will terminate [***] after delivery of such notice of
termination.

(c)      If a party (i) is no longer Solvent; (ii) generally does not pay its
debts as such debts become due, or admits in writing its inability to pay its
debts generally; (iii) makes a general assignment for the benefit of its
creditors; (iv) has any proceeding instituted by or against it seeking to
adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property; or (v) takes any corporate
action to authorize any of the actions set forth above in (i) through (iv)
above, then the other party will have the right to terminate this Agreement.  In
order to be effective, the notice of termination must be delivered within [***]
after such other party becomes aware of the occurrence of such event; provided,
that in the case of an occurrence under clause (iv), this Agreement will
terminate automatically unless the parties will mutually agree in writing to
continue the Program.  In any case in which notice is required for termination,
this Agreement will terminate upon delivery of such notice.

(d)      If a party determines in good faith that there has been a material
adverse change to the other party and such change has had or is reasonably
likely to have a material adverse effect on the ongoing operation or continued
viability of the Program or on the operations, financial condition, business or
prospects of the affected party, then the determining party will have the right
to terminate this Agreement.  In order to be effective, the notice of
termination must be delivered within [***] after the terminating party makes
such determination.  This Agreement will terminate [***] after delivery of such
notice of termination.

(e)      Either Bank or Company will have the right to terminate this Agreement
upon written notice to the other party hereto, if the performance by the other
party of its obligations under this Agreement is prevented or materially
impeded, without ability to cure, for a period of not less than [***] by a Force
Majeure Event.

9.3Termination of Agreement by Company.





30

--------------------------------------------------------------------------------

 



(a)      Company will have the right to terminate this Agreement upon written
notice if, with respect to Bank, any of the following events occur:  (i) any
person or group of persons deemed to be a single person within the meaning of
Section 13 of the Securities Exchange Act of 1934, acquires beneficial ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of Bank, or effective control of the activities of
Bank (through contract, board representation or otherwise) regardless of the
percentage of ownership; (ii) the stockholders of Bank approve a reorganization,
merger or consolidation (each a “Bank Reorganization”), in each case through
which the persons who were the respective beneficial owners of the voting
securities of Bank immediately prior to such Bank Reorganization do not
beneficially own, following such Bank Reorganization, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of Bank, as a result of such Bank Reorganization;
or (iii) all or substantially all of the assets or property of Bank are sold or
otherwise disposed of in one transaction or in a series of related transactions;
 provided, that Company’s termination right with respect to clauses (i), (ii)
and (iii) will not apply to any transfer of ownership, Bank Reorganization or
asset disposition where Synchrony Financial owns or controls, directly or
indirectly, fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the entity acquiring the ownership or assets of
Bank as contemplated by clauses (i), (ii) or (iii).  In order to be effective,
the notice of termination must be delivered [***] after Company becomes aware of
the occurrence of such event.  This Agreement will terminate [***] after
delivery of such notice of termination.

(b)      Company will have the right to terminate this Agreement if there is a
Change in Law applicable to Bank which reduces, or could reasonably be expected
to reduce, in any material respect the ability of Company to gain access to, or
to use, any Cardholder Information or Charge Transaction Data below the level of
access and use permitted under Applicable Law immediately prior to the Effective
Date, and such reduction in access would be capable of being eliminated or
materially mitigated if (i) Company were to terminate this Agreement, (ii)
purchase the Program Portfolio (either for itself and its Affiliates or through
a third party issuer), and (iii) enter into alternative program arrangements
with a third party issuer other than Bank; provided, that Company has first
sought to engage Bank in a good faith negotiation to offset the effect of such
Change in Law and the parties have not agreed on such an offset within [***]. 
In order to be effective, the notice of termination must be delivered within
[***] after the applicable Change in Law.

(c)      Company will have the right to terminate this Agreement if Bank fails
to maintain a “Tier 1 capital” ratio (as defined in the applicable federal bank
regulations, as amended from time to time) of [***].  Bank will provide notice
to Company of any failure to maintain such Tier 1 capital ratio at or above
[***] after the filing of Bank’s call report for the applicable Bank fiscal
quarter.  In order to be effective, the notice of termination must be delivered
to Bank within [***] after Bank has provided notice of the requisite failure for
the second consecutive fiscal quarter.

(d)      Company will have the termination right set forth in Section 5.4.

9.4Termination of Agreement by Bank.  Notwithstanding anything in Section 9.1 to
the contrary, this Agreement may be terminated by Bank prior to the end of the
Term as provided below.

(a)      Bank will have the right to terminate this Agreement upon written
notice if, with respect to Company, any of the following events occur:  (i) any
person or group of persons deemed to be a single person within the meaning of
Section 13 of the Securities Exchange Act of 1934, acquires beneficial ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of Company, or effective control of the activities
of Company (through contract, board representation or otherwise) regardless of
the percentage of ownership; (ii) the stockholders of Company approve a
reorganization, merger or consolidation (each a “Company Reorganization”), in
each case through which the persons who were the respective beneficial owners of
the voting securities of Company immediately prior to such Company

31

--------------------------------------------------------------------------------

 



Reorganization do not beneficially own, following such Company Reorganization,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of Company, as a result of such
Company Reorganization; or (iii) all or substantially all of the assets or
property of Company are sold or otherwise disposed of in one transaction or
series of related transactions; provided, that Bank’s termination right with
respect to clauses (i), (ii) and (iii) will not apply to any transfer of
ownership, Company Reorganization or asset disposition where At Home Group Inc.
owns or controls, directly or indirectly, fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the entity
acquiring the ownership or assets of Company as contemplated by clauses (i),
(ii) or (iii). In order to be effective, the notice of termination must be
delivered within [***] after Bank becomes aware of the occurrence of such
event.  This Agreement will terminate [***] after delivery of such notice of
termination.

(b)      Bank will have the right to terminate this Agreement upon written
notice if (i) there is a Change in Law; (ii) Bank determines, in good faith,
that such Change in Law has had, or is reasonably likely to have, a material
adverse effect on Bank’s ability to provide the Program or perform the
transactions contemplated hereby or on Program economics (which material adverse
effect, for purposes hereof, will include a drop in [***] generated through the
Program of [***] or more); (iii) Bank has sought to engage Company in a
good-faith renegotiation of the terms of this Agreement; (iv) the parties hereto
have not agreed to modifications to the terms of this Agreement that are
reasonably likely to prevent a material adverse effect on the economics of the
Program or on Bank (or on its ability to perform the transactions contemplated
by this Agreement) resulting from the Change in Law; and (v) either Bank is
required to initiate changes to the Program to comply with the applicable Change
in Law or more than [***] have passed since Bank first sought to engage Company
in a good faith renegotiation of the terms of this Agreement.

(c)      Bank will have the right to terminate this Agreement upon written
notice if Company’s business changes such that it no longer continues to sell
primarily the type of goods and services generally similar to those sold by
Company as of the Effective Date.

(d)      If, notwithstanding Company’s commercially reasonable efforts to comply
(and to cause its Data Vendors to comply) with any guidance or requirements of
Bank or Bank’s regulators as required pursuant to Section 5.11(b), such efforts
do not result in full remediation of the applicable compliance issues arising
from an audit pursuant to Section 5.11(b), Bank will





32

--------------------------------------------------------------------------------

 



have the right to terminate this Agreement upon [***] days’ written notice.

(e)      Bank will have the right to terminate this Agreement upon written
notice if At Home Group Inc. fails to maintain Minimum Net Worth (as defined
below) of at [***] as of the end of any fiscal quarter of At Home Group Inc.  In
order to be effective, Bank’s notice of termination must be delivered to Company
within [***] after Bank’s receipt of At Home Group Inc.’s financial statements
pursuant to Section 7.4(a) or At Home Group Inc.’s filing of its periodic
financial reports with the Securities and Exchange Commission, as applicable, in
each case establishing the requisite failure.  As used herein, “Minimum Net
Worth” means, with respect to any entity and as of any date of determination,
all items which should be included as assets of such entity, less all items
which should be included as liabilities of such entity, in each case calculated
in accordance with generally accepted accounting principles in the United
States.

ARTICLE 10EFFECTS OF TERMINATION

10.1General Effects.

(a)      Following any notice of non-renewal or termination by either party
pursuant to Article 9, except as expressly provided for herein to the contrary,
each party will continue to perform all of its obligations hereunder until the
end of the Term.  Upon any termination of this Agreement, except as contemplated
by this Article 10 and the provisions of Section 14.12, all obligations of the
parties under this Agreement will cease.

(b)      For the avoidance of doubt, any termination of this Agreement will
apply to both the PLCC Program and the Co-Brand Program.  Neither Bank nor
Company will have the right to terminate the PLCC Program or the Co-Brand
Program separately.

10.2Purchase Option.

(a)      Wind Down Period.  In case this Agreement terminates for any reason,
during the Wind Down Period applicable to such termination:    

(i)The parties will cooperate and use their commercially reasonable efforts to
make an orderly and reasonably expeditious winding-down of the Program and
transfer of their respective rights, duties and obligations to Company or the
Nominated Purchaser, or to Bank, as applicable, as provided herein.  Upon any
early termination of this Agreement pursuant to any of Sections 9.2, 9.3, or
9.4, at the written request of Company, the Agreement may be extended for such
period of time as is provided for herein for Company to complete the Company
Purchase Option (the “Wind Down Period”); provided, that the Wind Down Period
will terminate upon the expiration or earlier termination by Company of the
Company Purchase Option as provided for herein.  Except as set forth below in
Section 10.2(a)(ii), during any Wind Down Period, all obligations of the parties
to (x) maintain and service the Accounts, including (A) Bank originating new
Accounts, (B) Bank funding Cardholder Indebtedness, and (C) Company accepting
Accounts, will continue in accordance with and subject to the terms of the
Agreement, and (y) continue to conduct the Program in accordance with the terms
of this Agreement, including with respect to marketing the Program, will
continue in full force and effect through the end of such Wind Down Period.





33

--------------------------------------------------------------------------------

 



(ii)Notwithstanding the provisions of Section 10.2(a)(i), if the Agreement is
terminated (A) as a result of Company’s violation of any Applicable Law, or (B)
in connection with Company having experienced a Security Incident, in either
case, to the extent that as a result of such violation or Security Incident
Bank’s compliance with Section 10.2(a)(i) above would be reasonably likely to
have an adverse impact, in any material respect, on Bank, the Program or the
Program Portfolio (each of the events under clause (A) or (B), a “Company
Suspension Event”), Bank may, at its option, upon notice to Company, cease
performance of its obligations under Section 10.2(a)(i) above, (provided that in
the case of clause (x) of Section 10.1(a)(i), Bank may cease funding Cardholder
Indebtedness only with respect to Private Label Accounts, but may cease
processing and directly settling with Company with respect to Co-Brand
Accounts).  Bank’s rights under the preceding sentence will only apply if
Company fails to cure such Company Suspension Event within [***] days of notice
from Bank of its intention to exercise its rights under such sentence.  Anything
in the foregoing to the contrary notwithstanding, if the cure rights set forth
in the preceding sentence arise out of the same event that gave rise to an
applicable right of Bank to terminate this Agreement pursuant to Sections 9.2 or
9.4, then any cure period related to such termination event will run
concurrently with the cure period above.  Upon the occurrence of any Company
Suspension Event, Company will use commercially reasonable efforts to cure such
Company Suspension Event.

(iii)Each party agrees that it will be responsible for its own costs and
expenses during the Wind Down Period and not incur any costs or expenses that
are reimbursable by the other party in accordance with the terms hereof without
the prior approval of such other party.

(b)      Program Portfolio Purchase Option.  Solely to the extent that, as of
the date of the expiration of the Term, or the date of the earlier termination
pursuant to Section 9.2, 9.3, or 9.4, the aggregate Cardholder Indebtedness is
[***] Company will have the exclusive option to purchase, or arrange for a third
party (a “Potential Purchaser”) to purchase, the Program Portfolio as set forth
below.  Such option (the “Company Purchase Option”) will be exercisable in
Company’s sole discretion.  Except to the extent specifically set forth in this
Section 10.2(b), or in Sections 10.2(c), 10.2(d) or 10.2(e), the periods of time
necessary to complete the various phases of the Program Portfolio acquisition
will be within the reasonable discretion of Company; provided,  however, each of
Company and Bank acknowledges and agrees that (x) in the case of the expiration
of the Term pursuant to Section 9.1, Company’s right to exercise the Company
Purchase Option will begin [***] prior to the expiration of, and will expire as
of the last day of, the Term, (y) upon any earlier termination of the Agreement
pursuant to Section 9.2, 9.3, or 9.4, the Company Purchase Option will expire at
the end of the [***] following the delivery of the applicable notice of
termination (the respective periods set forth in clauses (x) and (y) are
referred to as the “Portfolio Purchase Period”), and (z) not later than six
months prior to the expiration of the Portfolio Purchase Period, Bank and the
Nominated Purchaser must have executed a purchase and sale document setting
forth the terms and conditions for the simultaneous closing and conversion of
the Program Portfolio. Bank will reasonably cooperate with Company and Nominated
Purchaser, and Company will reasonably cooperate with Bank and use commercially
reasonable efforts to cause Nominated Purchaser to reasonably cooperate with
Bank, in connection with the closing and conversion of the Program Portfolio
including as set further set forth in this Section 10.2.





34

--------------------------------------------------------------------------------

 



(c)      Program Portfolio Evaluation Information.

(i)Not later than [***] after the earlier of (x) the beginning of the final
[***] of the Initial Term, or (y) receipt by either party of a notice of
termination, Company may notify Bank in writing (the “Evaluation Notice”) of
Company’s intent to evaluate the Program Portfolio for purposes of determining
whether to exercise the Company Purchase Option.  If Company does not provide
the Evaluation Notice within such 30 day period, the Company Purchase Option
will expire.  Upon the timely issuance of an Evaluation Notice, Bank will
provide to Company or Potential Purchasers in accordance with this Section
10.2(c)(i): (1) the data and information described [***].  Bank will provide
[***] Evaluation Data as soon as reasonably practicable after receiving a
request from Company, but in any event, Bank will provide [***] of the
Evaluation Notice, and [***] RFP Data.  Company will obtain a customary
confidentiality agreement from any Potential Purchaser to which Evaluation Data
is provided, and Bank will be made a third party beneficiary to such
confidentiality agreement.  Company may share the Evaluation Data provided to
Company under this Section 10.2(c)(i) with Potential Purchasers and
representatives of Company or such Potential Purchasers for the sole purpose of
evaluating the Program Portfolio and the Company Purchase Option, subject to
Section 10.2(c)(ii).

(ii)Bank’s obligation to provide Evaluation Data to Company or Potential
Purchasers, and Company’s and Potential Purchasers’ rights to use such
Evaluation Data, will be subject to the following limitations:

(A)Company will use its commercially reasonable judgment in determining the
number and qualifications of Potential Purchasers who will receive [***] RFP
Data and information regarding the Program and Accounts; provided that each
Potential Purchaser must have the financial and operational capability to
acquire the Program Portfolio and operate a credit card program similar in all
material respects to the Program, in each case as reasonably determined by
Company;

(B)no more than [***] Potential Purchasers will receive [***] RFP Data; and

(C)only one Potential Purchaser will be selected by Company to be eligible to
consummate the Company Purchase Option (such Potential Purchaser, including
Company, if it elects to directly purchase the Program Portfolio pursuant to
this Section, is referred to as the “Nominated Purchaser”).

Company acknowledges and agrees that, (x) it will select its Nominated Purchaser
not less than 10 months prior to the expiration of the Portfolio Purchase
Period, and (y) once it has designated a Nominated Purchaser, only the Nominated
Purchaser will take part in establishing the purchase price for the Program
Portfolio, including establishing its Fair Market Value and negotiating the
applicable Program Portfolio acquisition documentation.

(d)      Program Portfolio Purchase Price and Valuation.

(i)The “Portfolio Purchase Price” for the Program Portfolio will be [***].    





35

--------------------------------------------------------------------------------

 



(ii)The “Fair Market Value” of the Program Portfolio will be determined in
accordance with this subsection (d).

(A)Within [***] days following Company’s selection of a Nominated Purchaser, and
for a period of up to [***] days after Company notifies Bank of such selection
(the “Mutual Agreement Period”), the Nominated Purchaser and Bank will meet in
good faith to attempt to agree on the Fair Market Value of the Program Portfolio
to be so purchased.  If the parties are able to agree upon the Fair Market
Value, such agreed upon value will constitute the Fair Market Value for purposes
of determining the Portfolio Purchase Price and Company will have [***] days
following the end of the Mutual Agreement Period to deliver a notice of
Company’s or its Nominated Purchaser’s (if different) intent to purchase the
Program Portfolio for the Portfolio Purchase Price (“Purchase Notice”).  If
Company fails to deliver the Purchase Notice within such [***] day period, then
the Company Purchase Option will expire.

(B)Valuation Experts.

(a)If Bank and the Nominated Purchaser are not able to so agree on the Fair
Market Value within the Mutual Agreement Period, then, no later than [***] days
following the end of the Mutual Agreement Period, the Nominated Purchaser may
elect to have the Fair Market Value determined by valuation experts, as set
forth in this Section 10.2(d)(ii)(B) (an “Appraisal”) and Company will deliver a
Purchase Notice concurrent with such election.  If the Nominated Purchaser fails
to request an Appraisal within the [***] day period, the Company Purchase Option
will expire.       

(b)No later than [***] days following a request for an Appraisal under Section
10.2(d)(ii)(B)(a), Bank and the Nominated Purchaser will (x) each hire, subject
to disclosure of any conflicts and approval by the other party, which approval
will not be unreasonably withheld or delayed, an independent, nationally
recognized accounting firm, investment banker or consulting firm that has
expertise in the payment industry and in the credit card portfolio valuation
process (the “Bank Expert” and the “Nominated Purchaser Expert,” respectively,
and collectively, the “Valuation Experts”) to conduct an Appraisal. 

(c)In rendering its valuation, each of the Valuation Experts will agree in
writing to value the Program Portfolio pursuant to the assumptions and
instructions for determination of Fair Market Value set forth in Schedule
10.2(d). Each Valuation Expert will be provided with the same set of data
pertaining to the performance of the Program Portfolio, as specified in Schedule
10.2(d), and such additional information as a Valuation Expert may reasonably
request in connection with making its valuation (which requested information
will also be provided to the other Valuation Experts).  Bank and the Nominated
Purchaser will each obtain a customary confidentiality agreement from the Bank
Expert and the Nominated Purchaser Expert (and, if applicable, the Third Expert)
and Bank and the Nominated Purchaser will each be made a third party beneficiary
to any such confidentiality agreement.

(d)Fair Market Value will be expressed as a percentage and will equal the Par
Value plus any premium or minus any discount, as applicable, divided by the Par
Value. The Valuation Experts will each render their respective valuations no
later than [***] days following the date that both of them have been retained
and will provide full,





36

--------------------------------------------------------------------------------

 



unabridged copies of each of their valuations, including disclosure of all
relevant assumptions and a description of the valuation methodology used in
rendering their valuations, to Bank and the Nominated Purchaser. If the
valuations of the Bank Expert and the Nominated Purchaser Expert deviate by no
more [***] of each other, then the average of those two valuations will
constitute the Fair Market Value for purposes of the Appraisal.

(e)If the valuations of the Bank Expert and the Nominated Purchaser Expert are
not within [***] of the value of the Program Portfolio) of each other, then the
Bank Expert and the Nominated Purchaser Expert will select a third valuation
expert (the “Third Expert”), which will receive the same information and
assumption instructions as the first two Valuation Experts and will make a third
determination of Fair Market Value within ten (10) Business Days after being
notified of its selection.  In such case, the Fair Market Value will be
determined by reference to the Third Expert’s valuation as follows:  If the
Third Expert’s valuation is equal to either the Bank Expert’s or the Nominated
Purchaser Expert’s valuation, then the Third Expert’s valuation will constitute
the Fair Market Value for purposes of the Appraisal. If the Third Expert’s
valuation is inside the range bounded by the Bank Expert’s and the Nominated
Purchaser Expert’s valuation, then the average of the two valuations that are
closest in amount to each other will constitute the Fair Market Value for
purposes of the Appraisal. If the Third Expert’s valuation is outside the range
bounded by the Bank Expert’s and the Nominated Purchaser Expert’s valuation,
then the median of the three valuations will constitute the Fair Market Value
for purposes of the Appraisal.  Each of Bank and the Nominated Purchaser will
pay the fees and expenses of its respective Valuation Expert and one-half of the
fees and expenses of the Third Expert.

(e)      Program Portfolio Purchase Process.    

(i)In connection with the sale of the Program Portfolio, as expeditiously as
practicable after the Portfolio Purchase Price has been established and Company
has provided a Purchase Notice to Bank, Bank and the Nominated Purchaser will
negotiate in good faith and execute and deliver all necessary agreements,
instruments and other documentation customary for a transaction of this kind,
including a purchase and sale agreement that contemplates a simultaneous closing
and conversion, which agreements may require each of Bank and the Nominated
Purchaser to agree to certain representations, warranties, covenants,
indemnities, and other terms and conditions usual and customary for a
transaction of this kind.  Additionally, (x) Bank will use commercially
reasonable efforts to remove any Accounts related to the conveyance of the
Program Portfolio out of a securitization or other funding vehicle, if
applicable, and otherwise remove any encumbrances and terminate any liens on the
Cardholder Indebtedness, and (y) each of Bank and the Nominated Purchaser will
cooperate in connection with and use commercially reasonable efforts to file or
obtain on an expedited basis any regulatory filings or regulatory approvals or
take such other actions to fulfill regulatory requirements that may be required
of such party to facilitate a timely sale and conversion of the Program
Portfolio.  Bank and the Nominated Purchaser will execute the operative purchase
and sale agreement not later than six months prior to the expiration of the
Portfolio Purchase Period and will use their respective commercially reasonable
efforts to consummate the sale of the Program Portfolio as soon as reasonably
practicable after the determination of Fair Market Value (“Portfolio Sale
Closing Date”); provided,  however, the Portfolio Sale Closing Date and the
conversion of the Program Portfolio to the Nominated Purchaser’s systems will
occur





37

--------------------------------------------------------------------------------

 



simultaneously and the Portfolio Sale Closing Date will not be (1) earlier than
the  expiration of the Agreement as contemplated in Section 9.1, or (2) later
than the expiration of the Portfolio Purchase Period.  Bank and Company will use
commercially reasonable efforts to expeditiously take all such additional
actions as may be reasonably required in order to consummate the purchase of the
Program Portfolio as contemplated hereby; provided,  however, that if a
Potential Purchaser fails to purchase the Program Portfolio on the Portfolio
Sale Closing Date and the parties and the Potential Purchaser fail to reach
mutual agreement on a Portfolio Sale Closing Date extension, the Company
Purchase Option will terminate. Notwithstanding anything to the contrary in this
Agreement, if Company exercises its right to purchase or arrange for a Nominated
Purchaser to purchase the Program Portfolio, Company shall have the right to
communicate with Cardholders [***] regarding the fact of, proposed timing of,
and general expectations for the new Credit Card program after the date of
execution of the purchase and sale agreement, the content of which communication
will be subject to Bank’s consent, such consent not to be unreasonably withheld
or delayed; provided that any communication with Cardholders required by
Applicable Law applicable to Company as determined by Company in its good faith
discretion shall not be subject to Bank’s consent.

(ii)Company will be responsible for the compliance by the Nominated Purchaser
with any requirements placed upon it pursuant to this Section 10.2.  Each of
Bank and the Nominated Purchaser will bear its own costs associated with the
sale and conversion of the Program Portfolio.

10.3Rights Upon Termination.    

(a)      If this Agreement expires or is terminated and Company gives written
notice that it will not exercise its purchase option or the Wind Down Period has
otherwise ended (the “Purchase Termination Date”) without the Nominated
Purchaser having acquired the Program Portfolio, Bank will have the right, in
addition to and without waiving any other rights it may have under the terms of
this Agreement or Applicable Law, to (i) close credit lines and liquidate any or
all of the Accounts; (ii) convert any or all of the Accounts to another program
(or programs) maintained by Bank or any of its Affiliates, other than any such
program branded with the brand of a Competitive Retailer, or (iii) sell any or
all of the Accounts, whether by securitization or otherwise to any third party,
other than to a Competitive Retailer, or (iv) any combination of (i), (ii) and
(iii).  In connection with its rights under the preceding sentence, Bank may,
for a period of up to six months following the Purchase Termination Date, (1)
continue to use the Company Marks (without re-branding) to communicate with
Cardholders and authorized users in connection with Bank’s ordinary course
Account collection, billing and other Program-related administration activities,
and (2) continue the purchase utility of all Credit Cards that were issued and
outstanding prior to the Purchase Termination Date (without re-branding).  From
and after the expiration of such six-month period, Bank may continue to use
Company’s name (non-stylized) in the nominative sense for the purpose of
identifying the Program in connection with Bank’s ordinary course Account
collection, billing and other Program-related administration activities.  The
foregoing notwithstanding, after the expiration of such six-month period, upon
written notice by Bank, Company will continue to accept Private Label Credit
Cards as payment for goods and services sold through Store Locations (or any
other Company sales channels through which Private Label Credit Cards are then
accepted) for a period designated by Bank but not to exceed a total [***] after
the Purchase Termination Date (the “Tail





38

--------------------------------------------------------------------------------

 



Period”) and Bank will not be required to re-brand the Private Label Credit
Cards until the expiration of the Tail Period. 

(b)      Company may retain such Cardholder Authorized Data that has been
incorporated into its loyalty program data base following the Purchase
Termination Date; provided that Company may only use such Cardholder Authorized
Data for the purposes set forth in clauses (B) and (D) of Section 13.2(a)(i), or
otherwise in a manner consistent with Company’s use of the data of all other
members of its loyalty program.  Company agrees that its use of Cardholder
Authorized Data will at all times comply with Applicable Law (including honoring
opt-out requests).  Anything in this Section 10.3(b) to the contrary
notwithstanding, [***] following the Purchase Termination Date, Company will
not, and will not permit any third parties to, use the Cardholder Authorized
Data incorporated into its loyalty program database (or otherwise in Company’s
possession) to target any Cardholder for solicitations with respect to any
financial products and services that compete with Bank’s financial products or
services.

ARTICLE 11REPRESENTATIONS AND WARRANTIES

11.1Representations and Warranties.  Each party makes the following
representations and warranties to the other party as of the date of this
Agreement:

(a)      Such party is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation or organization, as the case
may be;

(b)      Such party has the requisite organizational power and authority to
conduct its business as presently conducted and hereafter contemplated to be
conducted and to execute, deliver and perform this Agreement;

(c)      This Agreement has been duly executed and delivered by such party, and
constitutes the legal, valid, and binding obligation of such party, enforceable
against such party in accordance with its terms;

(d)      The execution and delivery of this Agreement by such party and the
consummation of the transactions contemplated hereby do not and will not (i)
conflict with the organizational documents of such party, (ii) conflict with, or
result in a breach of any provisions of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
any material agreement of such party; or (iii) constitute a violation of any
material order, judgment or decree to which such party is bound.  No consent,
approval, permit, waiver, authorization, notice or filing is required to be made
or obtained in connection with the execution, delivery and performance by such
party of this Agreement; and

(e)      All information furnished by such party in writing to the other for
purposes of or in connection with this Agreement is true and correct in all
material respects and no such information omits to state a material fact
necessary to make the information so furnished not misleading.  Except as
disclosed to the other party, there is no fact known to such party (including
threatened or pending litigation) that could materially and adversely affect the
financial condition, business, property, or prospects of such party.





39

--------------------------------------------------------------------------------

 



ARTICLE 12INDEMNIFICATION

12.1Indemnification by Bank.  Bank will indemnify and defend Company, its
Affiliates, and their respective employees, officers, directors and agents, from
and against all Damages to the extent such Damages arise out of, are connected
with or result from:

(a)      Any breach by Bank of any of the covenants, representations, warranties
or other terms or provisions contained in this Agreement;

(b)      Any negligent act (or omission where there was a duty to act) by Bank
or its employees, officers, directors, or agents in connection with Bank’s
performance under this Agreement;

(c)      Any advertisements, solicitations or other promotions of the Program by
Bank;

(d)      Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available by Bank;

(e)      Company’s use of Bank’s marks, logos or similar proprietary
designations in accordance with the terms of this Agreement; or

(f)      Actions Company takes, in performance of its obligations and
responsibilities, that are required by Bank in the Operating Procedures or any
other written directives, procedures or instructions provided by Bank.

The foregoing indemnity obligations of Bank will not apply to any Damages of
Company to the extent caused by the gross negligence, willful misconduct or
illegal acts of Company or its Affiliates.

12.2Indemnification by Company.  Company will indemnify and defend Bank, its
Affiliates, and their respective employees, officers, directors and agents, from
and against all Damages to the extent such Damages arise out of, are connected
with, or result from:

(a)      Any breach by Company of any of the covenants, representations,
warranties or other terms or provisions contained in this Agreement;

(b)      Any negligent act (or omission where there was a duty to act) by
Company or its employees, officers, directors or agents in connection with
Company’s performance under this Agreement;

(c)      Any advertisements, solicitations or other promotions of the Program or
of goods or services eligible for purchase under the Program conducted by or on
behalf of Company (except to the extent of any Damages for which Bank is
obligated to indemnify





40

--------------------------------------------------------------------------------

 



Company pursuant to Section 12.3), including Company’s use of Company-Generated
Materials that have not been approved by Bank;

(d)      Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available by Company, including information
transferred or made available to a third party by Bank at Company’s request;

(e)      Bank’s use of the Company Marks in accordance with the terms of this
Agreement; or

(f)      Any products or services sold by Company (including any failure to
provide the service as promised, any product defects, or product liability or
warranty claims relating thereto).

The foregoing indemnity obligations of Company will not apply to any Damages of
Bank to the extent caused by the gross negligence, willful misconduct or illegal
acts of Bank or its Affiliates.

12.3Advertising Indemnity.  In addition to Bank’s indemnification obligations
under Section 12.1, Bank will indemnify and defend Company, its Affiliates, and
their respective officers, directors, employees, and agents from any Damages to
the extent arising out of any claim or complaint resulting solely from Company’s
use of any Approved Template or Approved Advertisement; provided, that Bank will
have no obligation to indemnify Company under this Section 12.3 for such Damages
to the extent that such Damages arose from or occurred because (i) Company
failed to use any Approved Advertisement or Approved Template in the manner
directed by Bank as contemplated by Sections 5.11(f) or Schedule 5.11, as
applicable, or (ii) Company or its agents did not conduct, implement or offer
the corresponding promotional program.  Anything in the foregoing of this
Section 12.3 to the contrary notwithstanding, Company will remain responsible
and liable for its compliance with Applicable Law with respect to (x) Company or
its business, including the advertisement, solicitation or promotion of its
goods or services, and (y) the content of any advertisements, solicitations or
other promotions of the Program, including as set forth in any Approved Template
or Approved Advertisement, in any such case, other than with respect to (I) the
credit disclosure language included in any Approved Template or Approved
Advertisement, or (II) any other Program-related consumer credit aspects of any
Approved Template or Approved Advertisement.

12.4Indemnification Procedures.

(a)      A party entitled to indemnification will give prompt written notice to
the indemnifying party of any claim, assertion, event, condition or proceeding
by any third party concerning any liability or damage as to which it may request
indemnification under this Article 12.  The failure to give such notice will not
relieve the indemnifying party from liability hereunder unless and solely to the
extent the indemnifying party (i) did not know of such third party claim, and
(ii) such failure results in the forfeiture by the indemnifying party of
material rights and defenses.





41

--------------------------------------------------------------------------------

 



(b)      An indemnifying party will have the right, upon written notice to the
indemnified party, to conduct at its expense the defense against such third
party claim in its own name, or, if necessary, in the name of the indemnified
party.  When the indemnifying party assumes the defense, the indemnified party
will have the right to approve the defense counsel, such approval not to be
unreasonably withheld or delayed, and to conduct the defense in its reasonable
discretion; provided, that the indemnified party will have no liability for any
compromise or settlement of any third party claim that is effected without its
prior written consent (such consent not to be unreasonably withheld), unless the
sole relief provided is monetary damages that are paid in full by the
indemnifying party and such compromise or settlement includes a release of each
indemnified party from any liabilities arising out of the third party claim.  If
the indemnifying party delivers a notice electing to conduct the defense of the
third party claim, the indemnified party will, at the indemnifying party’s
expense, cooperate with and make available to the indemnifying party such
assistance, personnel, witnesses and materials as the indemnifying party may
reasonably request.  If the indemnifying party does not deliver a notice
electing to conduct the defense of the third party claim, the indemnified party
will have the sole right to conduct such defense and the indemnified party may
pay, compromise or defend such third party claim or proceeding at the
indemnifying party’s expense.  Regardless of which party defends the third party
claim, the other party will have the right at its sole expense to participate in
the defense assisted by counsel of its own choosing.

ARTICLE 13USE OF INFORMATION

13.1Ownership and Use of Cardholder Information.  The parties recognize that
Cardholders are customers of both parties and that each party has certain
ownership rights in information relating to those Cardholders.  The parties
acknowledge that the same or similar information may be contained in Cardholder
Information and in Company Customer Information, and that each such pool of data
will therefore be considered separate information subject to the specific
provisions applicable to that data hereunder.  As between Company and Bank,
Company is the owner of the Company Customer Information, and Company Customer
Information will be deemed Company’s Confidential Information, and not Bank’s
Confidential Information.  As between Company and Bank, Bank is the owner of the
Cardholder Information, and Cardholder Information will be deemed Bank’s
Confidential Information, and not Company’s Confidential Information; provided,
 however, that ownership of the Cardholder Information for the Program Portfolio
will transfer to Company or its designee in the event Company exercises its
option to purchase or arrange for the purchase of the Program Portfolio and
related Cardholder Indebtedness and such purchase is consummated in accordance
with Section 10.2, and upon such transfer, as between Bank and Company, the
Cardholder Information will become Company’s Confidential Information. 

13.2Use and Disclosure of the Cardholder Information and Company Customer
Information.

(a)      Cardholder Information.    

(i)Subject to Applicable Law and the Bank Privacy Policy, Company may use, and
permit to be used, the Cardholder Information solely (A) for promotion of the





42

--------------------------------------------------------------------------------

 



Program; (B) subject to compliance with Section 6.1, for promotion of products
and services sold by or through Company; (C) as otherwise appropriate to carry
out its obligations or exercise its rights under this Agreement; and (D) as
required by Applicable Law.    

(ii)Company may disclose, or permit to be disclosed, the Cardholder Information
in compliance with Applicable Law and the Bank Privacy Policy solely (A) to the
Network as required by the Network Rules; (B) to its subcontractors in
connection with a permitted use of the Cardholder Information under
Section 13.2(a)(i); provided,  however, that each such subcontractor agrees to
be bound by this Section 13.2(a), or a comparable contractual commitment with
the same effect; (C) to Company’s Affiliates and to Company’s and its
Affiliates’ employees, agents, attorneys and accountants, in each case with a
need to know such Cardholder Information in connection with a permitted use of
such Cardholder Information under this Section 13.2(a); provided,  however, that
any such person is bound by terms substantially similar to this Section 13.2(a)
as a condition of employment or of access to Cardholder Information or by
professional obligations imposing comparable terms; and (D) to any governmental
authority with authority over Company (1) in connection with an examination of
Company; or (2) pursuant to a specific requirement to provide such Cardholder
Information by such governmental authority or pursuant to compulsory legal
process; provided,  however, that, with respect to subclause (D)(2), Company
will (x) unless the Cardholder (or an individual who has submitted an
Application to become a Cardholder) has consented to Company’s provision of the
Cardholder Information to the governmental authority (e.g., by writing a letter
to a regulator), seek the full protection of confidential treatment for any
disclosed Cardholder Information to the extent available under Applicable Law
governing such disclosure, (y) to the extent permitted by Applicable Law,
provide at least [***] Business Days’ prior notice of such proposed disclosure
to Bank if reasonably possible under the circumstances and (z) seek to redact
Cardholder Information to the fullest extent Company determines is reasonable
under Applicable Law governing such disclosure.    

(iii)During the Term, Bank will provide to Company, in a format to be mutually
agreed upon by the parties, with respect to Cardholders, (x) the data set forth
on Schedule 13.2(a) (unless prohibited by Applicable Law), and (y) such
additional information about Cardholders as Company may reasonably request from
time to time, subject to Bank’s approval, which will not be unreasonably
withheld or delayed (collectively, “Cardholder Authorized Data”).  Bank will
provide the Cardholder Authorized Data to Company (1) monthly within [***] days
following the end of each month during the Term in respect of the preceding
month, (2) in a manner consistent with Applicable Law, and (3) subject to and in
accordance with the Bank Privacy Policy.  Company acknowledges that, in order
for Company to receive the Cardholder Authorized Data hereunder and exercise its
rights arising hereunder with respect thereto, the systems of Company and its
Affiliates that receive the Cardholder Authorized Data must comply with the data
security standards set forth in Section 13.4.

(b)      Company Customer Information.    

(i)Bank acknowledges that Company has rights to use and disclose Company
Customer Information independent of whether such information also constitutes
Cardholder Information.  Bank may use Company Customer Information only as
expressly authorized by this Agreement or otherwise by Company in writing, and
only in accordance with





43

--------------------------------------------------------------------------------

 



Applicable Law and the Company Privacy Policy.

(ii)Bank may disclose, or permit to be disclosed, the Company Customer
Information in compliance with Applicable Law solely:

(A)to its subcontractors in connection with a permitted use of such Company
Customer Information under this Section 13.2(b); provided,  however, that
(I) each such subcontractor agrees to be bound by this Section 13.2(b), or a
comparable contractual commitment with the same effect, and (II) Bank will be
responsible for the compliance of each such subcontractor with the terms of this
Section 13.2(b); 

(B)to Bank’s Affiliates and to Bank’s and its Affiliates’ employees, agents,
attorneys and accountants with a need to know such Company Customer Information
in connection with a permitted use of such Company Customer Information under
this Section 13.2(b); provided,  however, that (I) any such person is bound by
terms substantially similar to this Section 13.2(b) as a condition of
employment, of access to Company Customer Information or by professional
obligations imposing comparable terms; and (II) Bank will be responsible for the
compliance of each such person with the terms of this Section 13.2(b); or

(C)to any governmental authority with authority over Bank or its Affiliates
(I) in connection with an audit or examination of Bank or such Affiliate; or
(II) pursuant to a specific requirement to provide such Company Customer
Information by such governmental authority or pursuant to compulsory legal
process; provided,  however, that, with respect to subclause (II), Bank will
(i) seek the full protection of confidential treatment for any disclosed Company
Customer Information to the extent available under Applicable Law governing such
disclosure (ii) to the extent permitted by Applicable Law, provide at least
10 Business Days’ prior notice of such proposed disclosure to Company if
reasonably possible under the circumstances, and (iii) seek to redact Company
Customer Information to the fullest extent possible under Applicable Law
governing such disclosure.

(c)      Upon the expiration or termination of this Agreement, Bank’s rights to
use and disclose the Company Customer Information will terminate.  Following
such expiration or termination, Bank will return or destroy all Company Customer
Information in accordance with Bank’s retention and disposition policies;
provided,  however, that, if Bank is obligated to retain any Company Customer
Information pursuant to Applicable Law, Bank will maintain the strict
confidentiality and security of such Company Customer Information in accordance
with the terms of this Agreement and will not use such Company Customer
Information for any other purpose.

(d)      In addition, Company will use commercially reasonable efforts to modify
the Company Privacy Policy to allow Company to (and thereafter Company will)
provide Bank with Company Customer Information in order to enable Bank to make
pre‑screened offers of credit to such customers (“Pre‑screen Customer
Information”) or to otherwise solicit such customers for Accounts to the extent
agreed to by the parties.  Bank acknowledges and agrees that Bank’s receipt and
use of such Pre‑screen Customer Information will be subject to the Company
Privacy Policy, will be owned by Company and will be Company’s Confidential
Information.





44

--------------------------------------------------------------------------------

 



13.3Confidentiality. 

(a)      Subject to Bank’s rights under Section 5.9, each party will keep
confidential the other party’s non-public information received or obtained in
connection with the Program (“Confidential Information”), as well as the terms
of this Agreement, and will use it only in connection with the Program and
performing its obligations under this Agreement.  Confidential Information will
exclude information that:  (i)  was in the public domain (through no fault of
the receiving party) prior to the time of the disclosing party’s communication
thereof to the receiving party; (ii) was in the receiving party’s possession
free of any obligation of confidence at the time of the disclosing party’s
communication thereof to the receiving party, (iii) is required by Applicable
Law, court or government order to be disclosed; or (iv) the disclosing party has
authorized the receiving party, in writing, to freely disclose.  Each party will
promptly return or destroy the other party’s Confidential Information upon
termination of this Agreement.  Notwithstanding the foregoing, the provisions of
this Section 13.3 will not govern the use and disclosure of Cardholder
Information or Company Customer Information, each of which is governed by
Sections 13.1, 13.2, and 13.4, as applicable.  Nothing in this Section will
prohibit Bank from providing Confidential Information to Bank’s regulator or the
rating agencies.

(b)      Section 13.3(a) to the contrary notwithstanding, if Company is
obligated to file periodic reports with the Securities and Exchange Commission,
then Company will have the right to file a copy of this Agreement with the
applicable commission or governmental authority to the extent necessary, in
Company’s reasonable opinion, to comply with any applicable disclosure laws or
regulations (including any reporting requirement of the Securities and Exchange
Commission), or any listing requirement of any stock exchange, including NASDAQ,
applicable to Company; provided, that Company will (i) use its commercially
reasonable efforts to notify Bank in writing not less than 15 days prior to any
such filing of this Agreement and (ii) to the extent permitted by Applicable
Law, redact such terms of this Agreement as Bank may reasonably request prior to
any such filing pursuant to a confidential treatment request submitted to the
Securities and Exchange Commission with respect to such redacted document in
connection with any such filing, and use its commercially reasonable efforts to
maintain the initial redactions where practicable in response to any Securities
and Exchange Commission comment or review of such request for confidential
treatment. 

13.4Privacy.

(a)      Company and Bank will only use, maintain and disclose Cardholder
Information in compliance with this Agreement, all applicable privacy and
security laws and with the Bank Privacy Policy, and each will ensure that
persons to whom it transfers Cardholder Information do the same.  The parties
acknowledge that the reuse and redisclosure provisions of the Gramm-Leach-Bliley
Act (the “Gramm-Leach-Bliley Act” as defined in Title V, Subtitle A of 15 U.S.C.
6801 et seq. and the implementing privacy and security regulations issued
pursuant to the Gramm-Leach-Bliley Act) apply to the use of Cardholder
Information generated through the Program. Company will use Cardholder
Information it receives from Bank under the “private label exception” found in
the Gramm-Leach-Bliley Act only in connection with the Program. 

(b)      Company and Bank will each establish and maintain appropriate





45

--------------------------------------------------------------------------------

 



administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Information.  These safeguards
will be designed to protect the security, confidentiality and integrity of the
Cardholder Information, and ensure against any anticipated threats or hazards to
its security and integrity, protect against unauthorized access to or use of
such information or associated records which could result in substantial harm or
inconvenience to any Cardholder or applicant.

(c)      Company and Bank will each ensure that any third party to whom it
transfers or discloses Cardholder Information signs a written contract with the
transferor in which such third party agrees to (i) restrict its use of
Cardholder Information to the use specified in the written contract, (ii) to
comply with Applicable Law (including privacy and security laws and the reuse
and redisclosure provisions of the Gramm-Leach-Bliley Act) and the Bank Privacy
Policy, and (iii) implement and maintain appropriate safeguards as stated in
paragraph (b) above.  Information transferred by Bank on Company’s behalf or at
Company’s direction will be considered information transferred by Company
hereunder.  Company agrees to transfer or make available to third parties only
such Cardholder Information as is reasonably necessary to carry out a
contemplated task permitted hereunder.

(d)      Company and Bank will notify the other party immediately following
discovery or notification of any actual breach (or threatened breach that is
reasonably likely to result in misuse of Cardholder Information) of security of
the systems maintained by Company and Bank, respectively.  The party that
suffers the breach of security (the “Affected Party”) agrees to take action
immediately, at its own expense, to investigate the actual or threatened breach,
to identify and mitigate the effects of any such breach and to implement
reasonable and appropriate measures in response to such breach.  The Affected
Party also will provide the other party with all available information regarding
such breach to assist that other party in implementing its information security
response program and, if applicable, in notifying affected Cardholders.  For the
purposes of this subsection (d), the term “breach of security” or “breach” means
the unauthorized access to or acquisition of any record containing personally
identifiable information relating to a Cardholder, whether in paper, electronic,
or other form, in a manner that renders misuse of the information reasonably
possible or that otherwise compromises the security, confidentiality, or
integrity of the information.

(e)      Notwithstanding anything else contained in this Agreement, neither Bank
nor Company will, and neither of them will be obligated to, take any action that
such party believes in good faith would violate, any Applicable Law applicable
to such party (including privacy and security laws and the reuse and
redisclosure provisions of the Gramm-Leach-Bliley-Act) or the Bank Privacy
Policy, or that would cause either of them to become a “consumer reporting
agency” for purposes of the federal Fair Credit Reporting Act. For purposes of
this Section 13.4(e), Applicable Law with respect to Company shall not include
any Applicable Law for which Bank is required to provide notice under Section
1.2(j), if Bank has not provided such notice and Company otherwise does not have
actual knowledge of such Applicable Law.

(f)      Company and Bank, respectively, will use reasonable measures designed
to properly dispose of all records containing personally identifiable
information relating to Cardholders, whether in paper, electronic, or other
form, including adhering to policies and procedures that require the destruction
or erasure of electronic media containing such personally





46

--------------------------------------------------------------------------------

 



identifiable information so that the information cannot practicably be read or
reconstructed.

ARTICLE 14MISCELLANEOUS

14.1Assignment; Delegation; Binding Effect.  Neither Bank nor Company may assign
its rights or obligations under this Agreement without the prior written consent
of the other party, which consent will not be unreasonably withheld, provided
that either party may, without such consent assign all or part of its rights or
obligations under this Agreement to an Affiliate, provided that the assigning
party remains liable for its obligations hereunder and the assignee agrees in
writing to comply with the terms and conditions of this Agreement. In addition,
subject to any limitations or requirements set forth herein, each party may use
Affiliates, third-party service providers or agents to perform its obligations
under this Agreement on condition that the applicable party remains responsible
and liable for the performance of such obligations.  This Agreement is binding
upon and inures to the benefit of the parties hereto and their respective
successors and permitted assigns.

14.2Intellectual Property.  All technology, software, or other material
developed, invented, created or authored by either party in connection with the
Program will belong solely and exclusively to the developing party, including
all intellectual property rights relating thereto.

14.3Governing Law; Waiver of Jury Trial.  Except to the extent superseded by
federal law applicable to banks or savings associations, this Agreement and all
rights and obligations hereunder, including matters of construction, validity
and performance, will be governed by and construed in accordance with the laws
of the State of Utah.  THE PARTIES HERETO WAIVE THEIR RIGHT TO REQUEST A TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING IN ANY COURT OF LAW, TRIBUNAL, OR
OTHER LEGAL PROCEEDING ARISING OUT OF OR INVOLVING THIS AGREEMENT, OR ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH, OR RELATING TO ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

14.4No Third Party Beneficiaries.  Except as otherwise expressly set forth in
this Agreement, this Agreement does not confer upon any person, other than the
parties, any rights or remedies under this Agreement.

14.5Relationship of the Parties.  For all purposes, including U.S. federal,
state and local tax purposes, nothing contained in this Agreement will be
construed to constitute Company and Bank as partners, joint venturers, principal
and agent, or employer and employee, and neither party will hold itself out as a
partner with the other in a partnership or joint venture.
Company and Bank each agree to such further actions as the other may reasonably
request to evidence and affirm the non-existence of any such
relationship.  Company and Bank are each independent contractors with regard to
this





47

--------------------------------------------------------------------------------

 



Agreement, and each party will take all measures necessary to ensure that its
status is that of an independent contractor.

14.6Notices.  All notices and communications given under this Agreement must be
in writing and must be sent by hand, by facsimile (with verbal confirmation of
receipt), by certified mail, return receipt requested, or by nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made as such party’s address as set
forth below and will be deemed given three Business Days after being sent by
certified mail, one Business Day after being sent by overnight courier service,
or immediately upon in-person delivery by hand, as follows:

If to Company:

At Home Stores LLC

1600 East Plano Parkway

Plano, Texas75074

Attn: Judd T. Nystrom

Email: JNystrom@athome.com

 

If to Bank:

Synchrony Bank

170 Election Road, Suite 125

Draper, Utah, 84020

Attn: President

 

With a Copy, if sent electronically, to:

Mary Jane Broussard

Email: Mbroussard@athome.com

 

With a Copy to:

 

Synchrony Bank

777 Long Ridge Road

Stamford, CT 06902

Attn:  General Counsel

 

provided,  however, that a party may notify the other party in writing (in
accordance with the notice provisions in this Section) from time to time of an
alternative address for notices under

 

\this Section and, in such case, notices hereunder will be effective if sent to
the last address so designated.

14.7Nonwaiver; Remedies Cumulative; Severability.  All remedies are cumulative
and not exclusive, and no delay in exercising a right will be deemed a waiver
thereof.  If any provision of this Agreement is held to be invalid, void or
unenforceable, all other provisions will remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.

14.8Damages Waiver.  Notwithstanding anything to the contrary in this Agreement,
Bank and Company will not be liable to the other under or in connection with
this Agreement or the Program for any indirect or consequential damages, or for
any punitive or exemplary damages; provided, that the damages limitation set
forth in this Section 14.8 will not apply to any Damages arising out of the





48

--------------------------------------------------------------------------------

 



failure of the parties under Sections 6.1, 13.3 or 13.4 above, or from Damages
which result from an obligation of Bank or Company to pay any third party
damages claims to the extent such third party claims otherwise fall under Bank’s
or Company’s respective indemnity obligations hereunder.    

14.9Entire Agreement; Amendments.  This Agreement (together with the schedules,
exhibits and appendices attached to this Agreement) is the entire agreement of
the parties with respect to the subject matter of this Agreement and supersedes
all other prior understandings, writings and agreements whether written or
oral.  Each of the schedules, exhibits, and appendices attached hereto is hereby
incorporated by reference.  This Agreement may not be amended except by written
instrument signed by Company and Bank.

14.10Executive Escalation; Dispute Resolution

(a)      If a dispute arising in connection with this Agreement cannot be
adequately resolved by the employees who are responsible for the day-to-day
aspects of the subject matter involved in the dispute, then the parties will
refer the dispute to their respective Program Managers, who will promptly meet
and discuss the dispute in good faith in an attempt to resolve it. If the
Program Managers cannot promptly reach a resolution, the Management Committee
will discuss the dispute during its next scheduled meeting unless either party
determines that the dispute requires action before that meeting.  If the
Management Committee cannot resolve a dispute that is referred to it by the
Program Managers, or fails to agree with respect to any matter submitted for its
review, or a resolution must be reached before the Management Committee’s next
schedule meeting, then the parties will escalate the dispute or matter to their
respective senior executive officers, which executives will meet in person or by
phone within 10 calendar days (or such longer time period as the executives may
agree in writing) of the escalation and will discuss the dispute in good faith
in an attempt to resolve it. 

(b)      Any dispute among the parties arising out of or relating to this
Agreement, including with respect to the interpretation of any provision of this
Agreement, shall be submitted to the dispute resolution process set forth in
Section 14.10(a). To the extent that the subject matter of the dispute relates
to a matter other than a matter as to which the Managing Committee is charged
with the final decision making authority hereunder pursuant to Section 4.2
(whether by virtue of Company’s rights with respect to Company Matters or either
party’s rights with respect to matters deemed rejected upon deadlock pursuant to
such Section 4.2(c)), in the event that the parties shall fail to resolve the
dispute pursuant to Section 14.10(a), the parties shall submit the dispute to
mandatory and binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules (the
“Rules”) in effect on the date of the commencement of the arbitration, and
applying the substantive law set forth in Section 14.3.  The place of
arbitration shall be New York City, New York. There shall be one arbitrator
agreed to by the parties within 20 days of the parties’ submission of the
dispute for arbitration or in default thereof appointed by the AAA in accordance
with the Rules.  The arbitrator shall have the authority to award reasonable
fees and costs to the prevailing party relating to that aspect of its claim or
defense on which it prevails.  The award of the arbitrator shall be final and
binding on the parties, and judgment may be





49

--------------------------------------------------------------------------------

 



entered on the award and enforced by any court of competent
jurisdiction.  Notwithstanding anything in this Section 14.10(b) to the
contrary, each party shall have the right  to seek injunctive relief or other
equitable relief from a court of competent jurisdiction as may be necessary to
avoid irreparable harm, maintain the status quo or preserve the subject matter
of the arbitration.

14.11Further Assurances.  Company and Bank agree to execute all such further
documents and instruments and to do all such further things as any other party
may reasonably request in order to give effect to and to consummate the
transactions contemplated by this Agreement.

14.12Survival.  All representations and indemnities contained in this Agreement,
and the parties’ obligations under Sections 1.3(h) (relating to record
retention), 5.1 (Ownership of Accounts), 5.6 (Third Party Participation), 5.7
(Taxes), 5.8 (Use of Names and Marks), 5.11 (Audit and Compliance), 7.4 (Company
Financial Reports), Article 8 (Chargebacks), Article 10 (Effects of
Termination), Article 12 (Indemnification), Article 13 (Use of Information) and
Article 14 (Miscellaneous), will survive the expiration or termination of this
Agreement.  During any Tail Period that may be in effect, the parties’
obligations under Sections 1.3(b) (relating to acceptance of Credit Cards),
1.3(c) (relating to training), 1.3(d) (relating to performance of
responsibilities in compliance with Applicable Law), 1.3(g) (relating to return
policies and crediting Accounts), 1.3(i) (relating to non-discrimination on
Account transactions), 1.3(j) relating to submission of Charge Transaction
Data), 1.4 (Network Rules), 4.6(c) (relating to funding loyalty value
proposition), 5.4 (Operating Procedures), 5.10 (Extended Warranties; Gift
Certificates; Stored Value Cards); 14.14 (Internet Gambling) and Article 2
(Settlement and Payment Terms) will also remain in effect.  In addition, for the
Tail Period plus six months thereafter, the parties’ obligations under Section
1.3(f) (relating to resolution of Cardholder disputes) will also remain in
effect.

14.13Obligations Subject to Law.  All obligations of either party hereunder will
be subject to Applicable Law including any changes or amendments thereto and
either party may take (or decline to take) any actions that it in good faith
believes are required (or prohibited) by then Applicable Law or the direction of
any regulatory authority or, in Bank’s case, to prevent the occurrence of an
“unsafe or unsound” banking practice (as defined in 12 U.S.C. § 1818). 

14.14Internet Gambling.  Company covenants that it will not knowingly permit any
transaction through any Company Sales Channel or through the Company Website,
and will not submit any Charge Transaction Data, with respect to which any
Credit Card was used to place, receive, or otherwise transmit a bet or wager by
any means which involves the use, at least in part, of the Internet where such
bet or wager is unlawful under any applicable Federal or State law in the State
or Tribal lands in which the bet or wager is initiated, received, or otherwise
made.





50

--------------------------------------------------------------------------------

 



14.15Bankruptcy Costs.  Each party (the “Obligor”) agrees to pay all costs and
expenses, including reasonable legal fees and costs, incurred by the other party
in connection with any bankruptcy proceeding of, or other proceeding relating to
the liquidation or insolvency of, or appointment of a receiver or similar
officer for, the Obligor, whether such fees arise before or after the filing or
commencement of any such bankruptcy or other proceeding, in the protection,
preservation, amendment, exercise or enforcement of any terms of this Agreement
or any related documents, or in connection with any obligations of the Obligor
hereunder.

14.16Multiple Counterparts.  This Agreement may be executed in any number of
multiple counterparts, all of which will constitute but one and the same
original.

[Signature Page Follows]

 

 



51

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties are signing this Agreement as of the Effective
Date.

 

SYNCHRONY BANK

 

AT HOME STORES LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Quindlen

 

By:

/s/ Judd T. Nystrom

 

Name:

Thomas M. Quindlen

 

Name:

Judd T. Nystrom

 

Title:

EVP & CEO, Retail Card

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 



Signature Page for Co-Brand and Private Label Consumer Credit Card Co-Brand
Agreement

--------------------------------------------------------------------------------

 



APPENDIX A

Definitions and Construction

A.Definitions.  As used in this Agreement, the following terms will have the
following meanings:

“Account” means the legal relationship established by and between a Cardholder
and Bank pursuant to a Cardholder Agreement, together with all Cardholder
Indebtedness owing thereunder from time to time and any current or future
guaranties, security or other credit support therefor.   The term Account will
include both Private Label Accounts and Co-Brand Accounts.

“Account Documentation” means all Account information, Applications, Cardholder
Agreements, Charge Transaction Data, charge slips, credit slips, payments,
credit information and documents or forms of any type and in any media relating
to the Program, excluding materials used for advertising or solicitations.

“Affiliate” means, with respect to a person, any entity that is controlled by,
controls, or is under common control with such person.  For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to vote fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of any entity.

“Agreement” has the meaning given to it in the preamble.

“Applicable Law” means all federal, state and local laws, statutes, regulations,
regulatory guidance (including regulations and regulatory guidance pertaining to
bank safety and soundness), orders or directives, and examination report
comments, including: (i) the Truth in Lending Act and Regulation Z; (ii) the
Equal Credit Opportunity Act and Regulation B; (iii) the Fair Debt Collection
Practices Act; (iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley
Act and its implementing regulations; (vi) the PATRIOT Act and its implementing
regulations; (vii) the Credit Card Accountability Responsibility and Disclosure
Act of 2009; and (viii) the prohibition against unfair and deceptive trade
practices in the Federal Trade Commission Act or any other laws prohibiting
unfair, deceptive or abusive acts or practices. [***]

“Application” means Bank’s credit application which must be completed and
submitted for review to Bank by individuals who wish to become Cardholders.

“Approved Advertisement” has the meaning set forth in Schedule 5.11.

“Approved Template” has the meaning set forth in Schedule 5.11.

“Bank” has the meaning given to it in the preamble.

“Bank Privacy Policy” means Bank’s privacy policy applicable to Cardholder
Information, applicant information and the Program, a copy of which has
previously been made available to Company.





A-1

--------------------------------------------------------------------------------

 



“Bank Program Manager” has the meaning given to it in Section 4.1(a).

“Bank Website” means a website hosted by Bank or Bank’s agent for use in
servicing Cardholders and applicants under the Program. 

“Business Day” means any day other than a Saturday, Sunday or a day on which
depository institutions in the State of Utah are required or permitted to be
closed.

“Cardholder” means any natural person who has entered into a Cardholder
Agreement with Bank or who is or may become obligated under or with respect to
an Account.

“Cardholder Agreement” means the open end revolving credit agreement, in either
tangible or electronic form, between Bank and each Cardholder pursuant to which
such Cardholder and its authorized users, if any, may make Purchases and
Non-Company Purchases on credit provided by Bank under the Program. 

“Cardholder Authorized Data” has the meaning given to it in Section
13.2(a)(iii).

 “Cardholder Indebtedness” means all amounts owing to Bank by Cardholders with
respect to Accounts (including finance charges, NSF fees, late charges,
overlimit fees, if any, and any other fees and charges), whether or not billed,
less the amount of any credit balances owing by Bank to Cardholders, whether or
not billed.

“Cardholder Information” means all information pertaining to Cardholders and
applicants generated by the Program (including names, addresses, telephone
numbers, email addresses, dates of birth, social security and similar numbers,
Account and similar access numbers, and transaction and experience information).

“Cardholder Loyalty Program” has the meaning given to it in Section 4.6(a).

“Change in Law” means a change in any Applicable Law (it being agreed that a new
interpretation thereof or order or judgment related thereto will also be
considered a Change in Law) applicable to Bank or to the credit extended under
the Program, or in any Network Rules impacting interchange. 

“Charge Transaction Data” means Account and related Cardholder and authorized
user identification and transaction information transmitted by Company to Bank
with regard to a charge or a credit to an Account.

 “Co-Brand Account” means an Account with respect to which a Co-Brand Credit
Card has been issued.

“Co-Brand Credit Card” means a Credit Card bearing Company’s name or logo, and
which is intended for use by Cardholders designated by Bank to make Co-Brand
Purchases and Non-Company Purchases in connection with the Co-Brand Program.

“Co-Brand Program” has the meaning given to it in Section 1.1(a).





A-2

--------------------------------------------------------------------------------

 



“Co-Brand Purchase” means the purchase of goods and services through any Company
Sales Channel financed on a Co-Brand Account.

“Company” has the meaning given to it in the preamble.

“Company Customer Information” means any information about Company’s customers
developed or maintained by or for Company to the extent the information therein
is generated by Company independently of the Program;  provided that to the
extent that a single process or system (e.g., an online sign-up page) is used to
collect information for both the Program and for other independent  commercial
Company purposes, and, so long as appropriate disclosures are provided, such
data shall be deemed to constitute both Cardholder Information and Company
Customer Information.

“Company Marketing Channels” means any Store Location, the Company Website, and
any other Company-controlled marketing channels contemplated by the Marketing
Plan.

“Company Marketing Fund” has the meaning given to it in Section 4.4(b).

“Company Marks” means the names and any related marks, tradestyles, trademarks,
service marks, logos or similar proprietary designations owned, licensed or
controlled by Company as the same currently exist and as they may be amended or
adopted by Company from time to time.

“Company Matters” has the meaning given to it in Section 4.2(d).

“Company Privacy Policy” means the privacy policy of Company applicable to
Company Customer Information, if any.

“Company Program Manager” has the meaning given to it in Section 4.1(a).

“Company Purchase Option” has the meaning given to it in Section 10.2(b).

“Company Sales Channels” means Store Locations and the Company Website.

“Company Website” means the internet websites with the internet addresses
www.athome.com and any other internet website maintained, operated or controlled
by Company that the parties agree in writing may constitute a Company Website
for purposes of this Agreement. 

“Competitive Retailers” means those entities listed on Schedule 1.1, and their
Affiliates.

“Confidential Information” has the meaning given to it in Section 13.3(a).

“Credit Card” means the card, device or account issued or approved by Bank under
the Program bearing or referring to Company’s name or logo, for use by
Cardholders and, if the Cardholder has so designated, any authorized users to
make purchases financed on an Account.

“Damages” means all losses, liabilities, costs, taxes and expenses (including
reasonable attorneys’ fees and expenses, reasonable out of pocket costs,
interest and penalties), settlements, equitable relief, judgments, damages,
claims (including counter and cross claims, and allegations





A-3

--------------------------------------------------------------------------------

 



whether or not proven) demands, offsets, defenses, actions, or proceedings by
whomsoever asserted.

“Debt Cancellation Program” means any program which may be offered through Bank
pursuant to Section 4.7 under which Bank, any Affiliate of Bank, or any third
party makes available debt cancellation coverage to Cardholders.

“Deferred Interest Promotion Plan” means a promotional financing plan where (i)
interest accrues during the promotional period and is charged to the Account if
the promotional purchase is not paid in full during the promotional period, (ii)
minimum monthly payments are required during the promotional period, and (iii)
after the promotional period ends, regular account terms apply to the remaining
promotional balance.

“Effective Date” has the meaning set forth in the introductory paragraph.

“Fair Market Value” has the meaning set forth in, and shall be determined in
accordance with Section 10.2(d) and Schedule 10.2(d).

“Force Majeure Event” means any of the following:  acts of God, fire,
earthquake, hurricane, explosion, accident, terrorism, war, nuclear disaster,
riot, material changes in Applicable Law or regulations, including a change in
state or federal law, or other event beyond a party’s reasonable control,
rendering it illegal, impossible or untenable for such party to perform as
contemplated in, or to offer the Program on the terms contemplated under, this
Agreement.

[***]

“Initial Term” has the meaning given to it in Section 9.1.

“Joint Marketing Fund” has the meaning given to it in Section 4.4(a).

“LIBOR” means, for any date, the three month “London Interbank Offered Rate”
(LIBOR) as published in The Wall Street Journal in its “Money Rates” section (or
if The Wall Street Journal ceases to be published or to publish such rates, in
such other publication as Bank may, from time to time, specify) on such date, or
if The Wall Street Journal is not published on such date, on the last day before
such date on which The Wall Street Journal is published whether or not such rate
is actually ever charged or paid by any entity.

“Loyalty Program Incentive” has the meaning given to it in Section 4.6(b).

“Management Committee” has the meaning given to it in Section 4.2(a).

“Marketing Plan” has the meaning given to it in Section 4.3.

“Material Outside Interchange Fee Decrease” has the meaning given to it in
Section 2.3(b).

 “Measurement Date” means (i) with respect to a calculation of LIBOR, the first
day of a calendar quarter, and (ii) with respect to a calculation of Payout
Rates or Gross Loss to Sales Rate, the first day of a two calendar quarter
period. 





A-4

--------------------------------------------------------------------------------

 



“Merchant Discount Fees” means the fee, calculated in accordance with Section
2.2(a), payable by Company to Bank in connection with any submission of Charge
Transaction Data with respect to which a Merchant Discount Rate applies.

“Merchant Discount Rate” means the percentage set by Bank used in calculating
the Merchant Discount Fees payable in connection with each submission by Company
to Bank of Charge Transaction Data pertaining to a purchase that is subject to
an approved credit‑based promotion.

“Merchant Discount Rate Change”  has the meaning given to it in Section 2.2(c).

“Merchant Discount Rate Equivalent”  has the meaning given to it in Section
2.2(c).

“Mobile Wallet” means any application, program or website that permits consumers
to access account information and make payments by use of an access code, mobile
phone or other electronic device.

“Net Purchase Volume” means, during any period of calculation, the dollar amount
of purchases of goods and services (including any applicable Sales Tax) on
Accounts during such period, after deducting the amount of any credits
associated with returns of goods and services, chargebacks, and similar credits
and adjustments to such Accounts during such period (other than payments with
respect to such Accounts); provided however, Net Purchase Volume will not
include balance transfers, cash advances, fraudulent or unauthorized purchases
or credits or any other types of fees and charges that do not represent the
purchase of goods and services.

“Network” means MasterCard or any successor thereto and, to the extent that, any
time following the Effective Date, Bank approves the issuance pursuant hereto of
Co-Brand Credit Cards bearing the mark of any other card association or card
network (e.g. Visa or American Express), such other card association or card
network.

“Network Rules” means the rules imposed for bankcard programs by the Network as
the same may be amended from time to time by the Network.

“Nominated Purchaser” has the meaning given to it in Section 10.2(c)(ii)(C).

“Non-Company Locations” means any retail locations (including through catalogs
and the Internet), other than the Company Sales Channels, which accept
Network-branded credit cards in payment for goods and services purchased at such
location.

“Non-Company Purchase” means the purchase of goods and services at Non-Company
Locations financed on a Co-Brand Account.

 “Operating Procedures” has the meaning given to it in Section 5.4.

“Outside Interchange Fees” means the interchange fees or interchange
reimbursement fees (net of any Network assessments and fees) paid or payable to
Bank by the Network with respect to the Accounts, in Bank’s capacity as a Credit
Card issuer, and in connection with Cardholder usage of the Accounts.





A-5

--------------------------------------------------------------------------------

 



“Par Value” has the meaning given to it in Section 10.2(d)(i).

[***]

“PCI Standards” means the payment card industry security standards promulgated
by the PCI Security Standards Council, as applicable from time to time pursuant
to Network Rules.

“PLCC Program” has the meaning given to it in Section 1.1(a).

“PLCC Purchase” means the purchase of goods or services through any Company
Sales Channel financed on a Private Label Account.

“Portfolio Purchase Period” has the meaning given to it in Section 10.2(b).

“Portfolio Purchase Price” has the meaning given to it in Section 10.2(d)(i).

“Potential Purchaser” has the meaning given to it in Section 10.2(b).

“Private Label Account” means any Account with respect to which a Private Label
Credit Card has been issued.

“Private Label Credit Card” means a Credit Card bearing Company’s name or logo
for use by Cardholders designated by Bank to make purchases exclusively though
Company Sales Channels.

“Program” has the meaning given to it in Section 1.1(a).

“Program Commencement Date” has the meaning given to it in Section 1.1(c).

“Program Manager” means the Bank Program Manager or the Company Program Manager,
as such terms are defined in Section 4.1(a).

“Program Materials” means the materials necessary or useful to Bank’s
administration of the Program (including Applications, Cardholder Agreements,
Credit Cards, billing statements, privacy disclosures and Cardholder
correspondence), as well as to printed, electronic and broadcast matter
advertising and promotion of the Program.

“Program Portfolio” means (a) all Cardholder Indebtedness, exclusive of any
Cardholder Indebtedness pertaining to any Accounts that have been previously
written off by Bank or should have been written off in accordance with Bank’s
policies, free and clear of all liens, claims, encumbrances and restrictions;
(b) Account Documentation (excluding credit bureau reports, adverse action
letters or similar information to the extent a transfer thereof would cause Bank
to violate Applicable Law or become a “consumer reporting agency” for purposes
of the federal Fair Credit Reporting Act) and a full master file of all monetary
and non-monetary fields; and (c) Bank’s rights in any toll-free (800) customer
service numbers.

“Program Year” means the twelve month period between anniversaries of the
Program Commencement Date.





A-6

--------------------------------------------------------------------------------

 



“Purchase” means the purchase of goods or services at any Company Sales Channel
financed on an Account.

“Purchase Notice” has the meaning given to it in Section 10.2(d)(ii)(A).

“Revised Merchant Discount Rate” means the Merchant Discount Rate as
recalculated from time to time as provided herein.

“Revised Merchant Discount Rate Effective Date” means the first (1st) day of a
month that is two (2) months following the applicable Measurement Date.

“Sales Taxes” has the meaning given to it in Section 5.7(a).

[***]

“Security Incident” means the unauthorized access to, or use or disclosure of,
any record containing personally identifiable information relating to a
Cardholder or applicant in a manner that renders misuse of the information
reasonably possible or that otherwise compromises the security, confidentiality,
or integrity of the information.

“Service Level Standards” has the meaning given to it in Section 7.3.

“Solvent” means, as to any person, (i) that the present fair salable value of
such person’s assets exceeds the total amount of its liabilities; (ii) that such
person is generally able to pay its debts as they come due; and (iii) that such
person does not have unreasonably small capital to carry on such person’s
business as theretofore operated and as thereafter contemplated.  The phrase
“present fair salable value of such person’s assets” means that value that could
be obtained if such person’s assets were sold within a reasonable time in one or
more arm’s length transactions in an existing and not theoretical market.

“Store Location” means each physical retail store owned or operated under the
Company Marks by Company within the United States.

“Tail Period” has the meaning given to it in Section 10.3.

“Term” has the meaning given to it in Section 9.1.

“Third Expert” has the meaning given to it in Section 10.2(d)(ii)(B)(e).

“Wind Down Period” has the meaning given to it in Section 10.2(a)(i).

B.Construction.  As used in this Agreement, (i) all references to “herein,”
“hereof,” “hereunder,” or like words will refer to this Agreement as a whole and
not to any particular section, subsection or clause contained in this Agreement;
(ii) references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation, (iii)
references to any document, including this Agreement, will be deemed a reference
to such document as amended from time to time, (iv)  all references to
“include,” or “includes,” or “including” will be deemed to be followed by the
words “without limitation,” and





A-7

--------------------------------------------------------------------------------

 



(v) references to a “person” will be deemed to be references to an individual,
corporation, limited liability company, partnership, trust, unincorporated
association, joint venture, joint stock company, or any other form of
entity.  Captions of the sections of this Agreement are for convenience of
reference only and do not affect, limit, modify or construe the contents
thereof.

 

 



A-8

--------------------------------------------------------------------------------

 



 

SCHEDULE 1.1

Competitive Retailers

[***]

 

 



1

--------------------------------------------------------------------------------

 



 

SCHEDULE 2.2

Deferred Interest Promotion Plans

Deferred Interest Promotion Plan Terms (PLCC/Co-Brand)

 

Deferred Interest

Promotional APR

27.24%, but waived if paid in full within 6 months

27.24%, but waived if paid in full within 12 months

Term Length(s),

in months

6

12

Payment Requirements

Required Payments

Required Payments

Minimum Purchase

$299

$499

Retroactive Interest (Yes / No)

Yes

Yes

Promo Type

With Pay Deferred Interest

With Pay Deferred Interest

Merchant Discount Rate

[***]

[***]

 

 



1

--------------------------------------------------------------------------------

 



 

SCHEDULE 3.1

Program Economics

[***]

 





1

--------------------------------------------------------------------------------

 



SCHEDULE 4.4

Permitted Uses of Joint Marketing Fund and Launch Fund

The Joint Marketing Fund established in Section 4.4(a) of this Agreement may be
used for the following promotions or programs, in addition to any other
activities as mutually agreed to by the parties:

[***]

For the avoidance of doubt, (i) use of the Joint Marketing Fund to reimburse
either party for costs incurred for any of the above categories of promotions or
programs is subject to the prior approval of the Management Committee and (ii)
the Joint Marketing Fund will not be used for the costs of producing [***]. 

Subject to prior approval of the Management Committee, the Launch Fund may be
used for any of the purposes identified in the list above, in addition to any
other activities as mutually agreed to by the Management Committee.

 

 



2

--------------------------------------------------------------------------------

 



SCHEDULE 4.7

Approved Cross-Sell Offerings

Debt Cancellation Program.  Company will be entitled to receive fifty percent
(50%) of the net revenue derived from any Debt Cancellation Program
offering.  Net revenue means the gross billed Cardholder fees derived from the
Debt Cancellation Program less (ii) the sum of (a) waivers, (b) charge-off
expenses and (c) direct fulfillment expenses, less (iii) marketing, acquisition
and all other related expenses associated with the Debt Cancellation Program.

Deposit products offered by Bank.  Company will not be entitled to any
compensation in connection with deposit products.

 

 

 



1

--------------------------------------------------------------------------------

 



SCHEDULE 5.2(a)

Key Initial Cardholder Terms

The key initial cardholder terms for new Accounts will be:

 

 

PLCC

Co-Brand

Standard APR

27.24% Variable (Prime + 23.74%)

27.24% Variable (Prime + 23.74%)

Default APR

None

None

Transactional Fees:
- APR for Cash
Advances
- Foreign

Transaction

Not Applicable

Either $10 or 5% of the amount of each cash advance, whichever is greater.

3% of each foreign transaction

Grace Period

23 days after the close of each billing cycle.

23 days after the close of each billing cycle.

Annual Fee

None

None

Min. Finance Charge

If charged interest, the charge

will be no less than $2.00

If charged interest, the charge

will be no less than $2.00

Min. Payment

Greater of (1) 25, or $35 (which includes any past due amounts) if failure to
pay the total minimum payment due by the due date in any one or more of the
prior six billing cycles, or (2) the sum of: (a) any past due amounts; plus
(b) 1% of new balance shown on billing statement (excluding any balance in
connection with a special promotional purchase with a unique payment
calculation); plus (c) any late payment fees charged in the current billing
cycle; plus (d) all interest charged in the current billing cycle; plus (e) any
payment due in connection with a special promotional purchase with a unique
payment calculation

Greater of (1) 25, or $35 (which includes any past due amounts) if failure to
pay the total minimum payment due by the due date in any one or more of the
prior six billing cycles, or (2) the sum of: (a) any past due amounts; plus
(b) 1% of new balance shown on billing statement (excluding any balance in
connection with a special promotional purchase with a unique payment
calculation); plus (c) any late payment fees charged in the current billing
cycle; plus (d) all interest charged in the current billing cycle; plus (e) any
payment due in connection with a special promotional purchase with a unique
payment calculation

Late Payment Fee 1st / 2nd *

$27 (or $38 for subsequent late payments within six billing cycles); but not
greater than the minimum payment due.

$27 (or $38 for subsequent late payments within six billing cycles); but not
greater than the minimum payment due.

Over Limit Fee

None

None

 

*Changes to the Late Payment Fee as a result of changes in the safe harbor
amounts in Regulation Z will not require Company’s consent.

 

 



1

--------------------------------------------------------------------------------

 



SCHEDULE 5.11

Pre-Approval Process

1.The following terms and conditions will apply to any Company-Generated
Materials that Company desires to use in connection with the Program as an
Approved Template or an Approved Advertisement (in each case as defined below):

a.Company must present to Bank any Company-Generated Materials in the form of a
full mock-up of the proposed advertisement or template.

b.Bank will use commercially reasonable efforts to notify Company (which may be
by email) within five Business Days of Bank’s receipt thereof that the
Company-Generated Materials submitted to Bank (i) are approved, (ii) are
approved, subject to Company’s incorporation of Bank’s written comments (without
any obligation to re-present for further approval such Company-Generated
Materials), or (iii) are not approved (and the reasons therefor).  If any
Company-Generated Materials are rejected by Bank pursuant to the preceding
clause (iii), Company will have the right to revise such Company-Generated
Materials in accordance with Bank’s written directions and re-present them to
Bank for reconsideration.

2.Any Company-Generated Materials approved by Bank pursuant to 1.a. and b. above
and that meet the following criteria are referred to herein as an “Approved
Template”:  (i) such Company-Generated Materials will be disseminated or
otherwise used in any of the following channels:  (x) print media; (y) online,
and (z) in-store as signage; and (ii) such Company-Generated Materials will be
used, without revision (except as set forth in clause 2.a. below), repeatedly in
any one or more of the foregoing channels for a period of at least four (4)
consecutive weeks.  With respect to Approved Templates, the following terms and
conditions will also apply:

a.Company must use the Approved Template exactly in the form of the mock-up
reviewed and approved by Bank (including any revisions required by Bank in
connection with its review), without revision (other than to reflect revised
dates or products (so long as the original Approved Template did not contain
product-specific disclosure language)) for the duration of the advertising
campaign to which such Approved Template applies.

b.Any proposed change by Company to any Approved Template will require the
further written approval of Bank (and the approval process in 1.a. and b. above
will apply to such proposed revision); provided that if the change is solely
with respect to dates or products (and there was no product-specific disclosure
language included in the original Approved Template or in the proposed revised
Approved Template), then no further review by Bank will be required.

3.Any Company-Generated Materials approved by Bank pursuant to 1.a and b. above,
but that do not meet the criteria for an Approved Template as set forth in
Section 2 above, are referred to herein as an “Approved Advertisement”.  Company
must use each Approved Advertisement exactly in the form of the mock-up reviewed
and approved by Bank





1

--------------------------------------------------------------------------------

 



(including any revisions required by Bank in connection with its review),
without any revision, for the duration of the advertising campaign to which such
Approved Advertisement applies.





2

--------------------------------------------------------------------------------

 



SCHEDULE 7.2

Service Level Standards

 

[***]

 

(a)The provisions in this Schedule will be measured on a going-forward basis
beginning with the first full month following the [***] after the Program
Commencement Date.  Each Service Level Standard will only apply for any monthly
period to the extent that a statistically significant sample size for the
applicable measurement has been generated during such period.

(b)Any Service Level Standard failure that is the result of a Force Majeure
Event will be excluded from consideration in measuring compliance with this
Schedule.

(c)If Company desires to implement a marketing event or program or multi-tender
loyalty program event which is reasonably likely to result in an increased
volume of calls to Bank from Cardholders or Company personnel during a given
period of time, Company will provide Bank with [***] prior written notice of
such event or program.  If Company fails to provide Bank with such [***] prior
notice, any resulting increased volume of calls will not be included in
determining whether Bank has failed to meet any Service Level Standards.

(d)If a single event causes more than one failure, such event will be deemed a
single failure for purpose of this Schedule.

(e)Any Service Level Standard failure that is the result, whether direct or
indirect, of a problem with Company’s operations will be excluded from
consideration in measuring compliance with this Schedule.  For example, if
Company’s point of sale system is unable to process Applications or
authorizations, and therefore there is an increase in telephone calls related to
credit card applications and authorizations.

Remedies for Default on Service Level Standards

If Bank fails to meet any Service Level Standard (the “Initial Failure”), Bank
will promptly report to Company the fact of such Initial Failure, including the
reasons for such Initial Failure, and promptly take corrective action to prevent
recurrence of such Initial Failure.  Such corrective action will include, but
not be limited to, within [***] of such report, proposing a remediation plan for
taking such action as Bank deems necessary to correct and prevent recurrence of
such Initial Failure.

If after implementing the remediation plan contemplated above, Bank fails to
meet the same Service Level Standard within the [***] period following the
Initial Failure, Bank will pay [***] to the Company Marketing Fund and provide
notice to Company.  Notwithstanding anything to the contrary herein, the
payments set forth in this Schedule will be Company’s sole and exclusive remedy
for Bank’s failure to meet the Service Level Standards contemplated hereunder.

 

 



3

--------------------------------------------------------------------------------

 



SCHEDULE 7.3

Periodic Program Reports

[***]

 

 



1

--------------------------------------------------------------------------------

 



SCHEDULE 8.1(e)

Presentment Warranties

With respect to each submission of Charge Transaction Data to Bank, Company
represents and warrants as follows with respect to such Charge Transaction Data
and each underlying transaction:

(a)All purchases included in the Charge Transaction Data constitute bona fide,
arms‑length sales by Company of the goods or services described therein in the
ordinary course of Company’s business (and do not include any purchases
conducted in connection with any liquidation sale with respect to Company’s
general cessation of business (which would not include, for example, the closure
of a single store location), augmentation or aggregator sale); Company has
delivered all the products (or the products have been given to a delivery
service in the case of an e-commerce transaction or pursuant to a bona fide
delivery agreement or Company has made the products available for pick-up) and
fully performed all the services covered by the Charge Transaction Data;

(b)The charges included in the Charge Transaction Data did not involve a cash
advance or goods or services not listed in the applicable invoice, purchase
order, purchase confirmation or receipt; the charges represent the entire
purchase price of the goods and services identified in the Charge Transaction
Data other than a bona fide down payment, deposit, or similar payment paid by
cash or check, or financed by any means other than the Account;

(c)No other credit provider has financed a portion of any sales transaction
included in the Charge Transaction Data other than a bona fide down payment,
deposit, or similar payment;

(d)For each charge included in the Charge Transaction Data, Company has obtained
a signed invoice or receipt executed by the Cardholder or the authorized user;

(e)All purchases included in the Charge Transaction Data occurred no earlier
than five days prior to the submission of such Charge Transaction Data; and all
transactions included in the Charge Transaction Data were conducted in
accordance with the Operating Procedures, this Agreement and Applicable Law; and

(f)Each invoice or receipt included in the Charge Transaction Data is not
invalid, illegible, inaccurate or incomplete and has not been materially altered
since being signed or submitted by the Cardholder; the truncated Account number
and name of the Cardholder has been accurately printed on each charge slip,
purchase order or purchase confirmation and has been included in each
transmission of Charge Transaction Data; Company has obtained a valid
authorization from Bank for each purchase (unless otherwise waived by Bank).

 

 



1

--------------------------------------------------------------------------------

 



SCHEDULE 10.2(c)

RFP Data

[***]

(i)



1

--------------------------------------------------------------------------------

 



SCHEDULE 10.2(d)

Assumptions for Determination of Fair Market Value

The appraisers will be instructed to assume an arms-length transaction between a
willing seller and a willing buyer, which buyer is financially and operationally
capable of completing portfolio purchases of comparable size to those
contemplated hereunder (including the ability to export rates), and will take
into consideration, among other things, the amount of the receivables on the
Accounts, the aggregate number of Accounts, and the value of an endorsement
relationship with Company.  Each appraiser will be provided with a letter,
prepared by Bank and approved by the Nominated Purchaser, setting forth the
following instructions for preparing its valuations:

(A)Assume a seven-year endorsement of the existing program by Company;

(B)Consider historical performance of the portfolio while also considering
market and portfolio trends and pending regulations, if any (including interest
rate environment);

(C)Assume the economics of the Program between the parties (including the
then-existing value proposition, funding and payments between  the parties,
Program revenue and profit sharing structure), and Program interchange revenue
and any marketing support provided to Bank from the Network, and the same level
of support from Company will remain in effect over the applicable term of the
endorsement;

(D)Assume the annual percentage rate, fees, and other elements of pricing of the
Accounts that are the subject of this Agreement as they then exist;

(E)Assume (i) the then existing portfolio of Accounts with no new Accounts to be
added for purposes of the Appraisal, and (ii) that Accounts will attrite,
through voluntary and involuntary closures, over time;

(F)Assume a rewards funding cost consistent with Bank’s documented experience
with the Portfolio over the prior 24 months; and

 

(G)Include the residual value of the portfolio after the Company endorsement
expires.

 





2

--------------------------------------------------------------------------------

 



SCHEDULE 13.2(A)

Cardholder Authorized Data

•Cardholder Name

•Cardholder Address

•Cardholder City

•Cardholder State

•Cardholder Zip Code

•Cardholder Email Address

•Cardholder Phone

•Cardholder Open Date of Account

•Cardholder Acquisition Channel

•Account Activation Date

•Account Open / Closed Flag

•Last Purchase Date on Account

•Prior Month Net World Spend on Account

•Prior Month # of World Store Sale Transactions on Account

•Category Spending on Account

 

3

--------------------------------------------------------------------------------